Exhibit 10.1

JUNIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

between

DYNTEK, INC.

and

TRUST A-4 – LLOYD I. MILLER

Dated as of April 13, 2007


--------------------------------------------------------------------------------


INDEX TO SCHEDULES

SCHEDULE I

Schedule for Notices and Payment

SCHEDULE II

Disclosure Schedules

SCHEDULE III

Use of Proceeds

 

INDEX TO EXHIBITS

EXHIBIT A

Form of Junior Secured Convertible Promissory Note

EXHIBIT B

Form of Security and Pledge Agreement

 


--------------------------------------------------------------------------------


THIS JUNIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT (as the same may be
amended, modified, supplemented or restated from time to time in accordance
herewith, the “Agreement”) is dated as of April 13, 2007, by and between DynTek,
Inc., a Delaware corporation (the “Company”), and Trust A-4 – Lloyd I. Miller
(the “Purchaser”).

WHEREAS, the Company wishes to issue and sell to the Purchaser up to an
aggregate of $5,000,000 in principal amount of a junior secured convertible
promissory note; and

WHEREAS, the Purchaser desires to purchase such note on the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:


ARTICLE I


PURCHASE AND SALE OF NOTE AND TERMS OF NOTE


SECTION 1.01.           PURCHASE AND SALE OF NOTE.  THE COMPANY AGREES TO ISSUE
AND SELL TO THE PURCHASER, AND, SUBJECT TO AND IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES, TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PURCHASER AGREES TO PURCHASE, THE COMPANY’S JUNIOR SECURED CONVERTIBLE
PROMISSORY NOTE (THE “NOTE”, WHICH TERM WILL ALSO INCLUDE ANY NOTES DELIVERED IN
EXCHANGE OR REPLACEMENT THEREFOR), DUE APRIL 13, 2012 (THE “NOTE MATURITY
DATE”), IN THE ORIGINAL AGGREGATE PRINCIPAL AMOUNT OF $5,000,000.00.  THE NOTE
WILL BE SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT A HERETO.  THE CLOSING OF
SUCH PURCHASE AND SALE (THE “CLOSING”) WILL BE HELD AT THE OFFICE OF STRADLING
YOCCA CARLSON & RAUTH, P.C., 660 NEWPORT CENTER DRIVE, NEWPORT BEACH, SUITE
1600, CA 92660, ON APRIL 13, 2007 (THE “CLOSING DATE”) AT 10:00 A.M., PACIFIC
TIME, OR AT SUCH OTHER TIME AND PLACE AS THE COMPANY AND THE PURCHASER MUTUALLY
AGREE UPON.  AT THE CLOSING, THE COMPANY WILL ISSUE AND DELIVER TO THE PURCHASER
ONE NOTE PAYABLE TO THE ORDER OF THE PURCHASER, IN THE PRINCIPAL AMOUNT OF
$5,000,000.00, AGAINST DELIVERY TO THE COMPANY OF CASH IN THE AGGREGATE AMOUNT
OF $5,000,000, LESS THE PURCHASER’S REASONABLE ESTIMATED EXPENSES TO BE PAID BY
THE COMPANY PURSUANT TO SECTION 7.01, WHICH SHALL BE PAYABLE TO THE COMPANY BY
CHECK, WIRE TRANSFER, OR DELIVERY OR TRANSFERENCE OF SUCH SUM TO THE COMPANY BY
ANY COMBINATION OF SUCH METHODS OF PAYMENT.


SECTION 1.02.           PAYMENTS AND ENDORSEMENTS.  PAYMENTS OF PRINCIPAL AND
INTEREST ON THE NOTE WILL BE MADE DIRECTLY BY (I) CHECK DULY MAILED OR DELIVERED
TO THE PURCHASER OR, IN THE EVENT OF A SUBSEQUENT TRANSFER OR EXCHANGE OF THE
NOTE PURSUANT TO SECTION 1.08 HEREOF, TO THE THEN REGISTERED HOLDER OF THE NOTE
(IN EITHER CASE, THE “HOLDER”) AT THE ADDRESS REFERRED TO IN SCHEDULE I OR IN
ANY NOTICE DELIVERED BY THE HOLDER TO THE COMPANY, OR (II) WIRE TRANSFER TO THE
ACCOUNT OF THE HOLDER REFERRED TO IN SCHEDULE I OR IN ANY NOTICE DELIVERED BY
THE HOLDER TO THE COMPANY, WITHOUT ANY PRESENTMENT OR NOTATION OF PAYMENT,
EXCEPT THAT PRIOR TO ANY TRANSFER OF THE NOTE, THE THEN HOLDER OF RECORD WILL
ENDORSE ON THE NOTE A RECORD OF THE DATE TO WHICH INTEREST HAS BEEN PAID AND ALL
PAYMENTS MADE ON ACCOUNT OF PRINCIPAL OF THE NOTE.


SECTION 1.03.           INTEREST RATE; PAYMENT OF PRINCIPAL AND INTEREST.  THE
NOTE WILL ACCRUE INTEREST AT THE RATE OF NINE PERCENT (9.00%) PER ANNUM.  THE
SAID INTEREST SHALL BECOME DUE QUARTERLY IN ARREARS AND SHALL BE PAYABLE ON THE
LAST DAY OF EACH FISCAL QUARTER (EACH, AN “INTEREST PAYMENT DATE”) IN RESPECT OF
THE IMMEDIATELY PRECEDING COMPLETED FISCAL QUARTER.  THE FIRST INTEREST PAYMENT
DATE WILL BE JUNE 30, 2007.  AT THE COMPANY’S SOLE OPTION, ALL INTEREST PAYMENTS
DUE AND PAYABLE THROUGH JUNE 30, 2010 MAY BE PAID IN KIND AT THE RATE OF
THIRTEEN PERCENT (13.00%) PER ANNUM, COMPOUNDING QUARTERLY, IN WHICH CASE THE
ACCRUED INTEREST WILL BE ADDED TO THE PRINCIPAL AMOUNT OF THE NOTE ON THE
APPLICABLE

3


--------------------------------------------------------------------------------



INTEREST PAYMENT DATE, AND INTEREST WILL ACCRUE ON THE AGGREGATE PRINCIPAL
AMOUNT.  ALL INTEREST PAYMENTS DUE AND PAYABLE AFTER JUNE 30, 2010 MUST BE PAID
IN CASH.  THE NOTE SHALL BE DUE AND PAYABLE IN FULL AT THE NOTE MATURITY DATE
UNLESS EARLIER CONVERTED IN ACCORDANCE WITH SECTION 3 OF THE NOTE.


SECTION 1.04.           REDEMPTION OF NOTE.  AT ANY TIME UNTIL THE NOTE HAS BEEN
REPAID IN FULL, THE COMPANY MAY, AT ITS SOLE OPTION, REDEEM A PORTION OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, FROM TIME TO TIME, OR THE ENTIRE
OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, PLUS ANY AND ALL ACCRUED BUT UNPAID
INTEREST ON SUCH PRINCIPAL AMOUNT, THROUGH THE DATE OF REPAYMENT (SUCH ENTIRE
OUTSTANDING PRINCIPAL AMOUNT, PLUS ALL SUCH ACCRUED BUT UNPAID INTEREST,
HEREINAFTER REFERRED TO FOR PURPOSES OF THIS AGREEMENT AS THE “REDEMPTION
AMOUNT”) BY PAYING TO THE HOLDER OF THE NOTE: (I) 113% OF THE REDEMPTION AMOUNT
IF THE DATE OF REPAYMENT OCCURS ANY TIME PRIOR TO OR ON THE FIRST ANNIVERSARY OF
THIS AGREEMENT; (II) 109.75% OF THE REDEMPTION AMOUNT IF THE DATE OF REPAYMENT
OCCURS ANY TIME AFTER THE FIRST ANNIVERSARY OF THIS AGREEMENT BUT PRIOR TO OR ON
THE SECOND ANNIVERSARY OF THIS AGREEMENT; (III) 106.50% OF THE REDEMPTION AMOUNT
IF THE DATE OF REPAYMENT OCCURS ANY TIME AFTER THE SECOND ANNIVERSARY OF THIS
AGREEMENT BUT PRIOR TO OR ON THE THIRD ANNIVERSARY OF THIS AGREEMENT; (IV)
103.25% OF THE REDEMPTION AMOUNT IF THE DATE OF REPAYMENT OCCURS ANY TIME AFTER
THE THIRD ANNIVERSARY OF THIS AGREEMENT BUT PRIOR TO OR ON THE FOURTH
ANNIVERSARY OF THIS AGREEMENT; AND (V)  100.00% OF THE REDEMPTION AMOUNT IF THE
DATE OF REPAYMENT OCCURS ANY TIME AFTER THE FOURTH ANNIVERSARY OF THIS AGREEMENT
BUT PRIOR TO OR ON THE NOTE MATURITY DATE.


SECTION 1.05.           CONVERSION OF NOTE.  ALL OR ANY PART OF THE PRINCIPAL
PLUS ACCRUED BUT UNPAID INTEREST ON THE NOTE MAY BE CONVERTED AT ANY TIME INTO A
NUMBER OF FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK OF THE COMPANY, AT
THE SOLE OPTION OF THE HOLDER, PURSUANT TO THE TERMS AND CONDITIONS OF
CONVERSION SET FORTH IN THE NOTE.  THE CONVERSION PRICE SHALL INITIALLY BE
$0.175, SUBJECT TO ADJUSTMENT PURSUANT TO THE TERMS OF THE NOTE.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE CONVERSION PRICE OF EACH OF THOSE CERTAIN
JUNIOR SECURED CONVERTIBLE PROMISSORY NOTES, ISSUED ON MARCH 8, JUNE 15 AND
SEPTEMBER 26, 2006, RESPECTIVELY, SHALL BE REDUCED FROM $0.20 TO $0.175 IN
ACCORDANCE WITH THEIR TERMS.


SECTION 1.06.           PAYMENT ON NON-BUSINESS DAYS.  WHENEVER ANY PAYMENT TO
BE MADE WILL BE DUE ON A SATURDAY, SUNDAY OR A PUBLIC HOLIDAY UNDER THE LAWS OF
THE STATE OF CALIFORNIA, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME WILL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST DUE.


SECTION 1.07.           REGISTRATION OF NOTE.  THE COMPANY WILL MAINTAIN AT ITS
PRINCIPAL OFFICE A REGISTER OF THE NOTE AND WILL RECORD THEREIN THE NAME AND
ADDRESS OF THE REGISTERED HOLDER OF THE NOTE, THE ADDRESS TO WHICH NOTICES ARE
TO BE SENT AND THE ADDRESS TO WHICH PAYMENTS ARE TO BE MADE AS DESIGNATED BY THE
HOLDER IF OTHER THAN THE ADDRESS OF THE HOLDER, AND THE PARTICULARS OF ALL
TRANSFERS, EXCHANGES AND REPLACEMENTS OF NOTE.  NO TRANSFER OF THE NOTE WILL BE
VALID UNLESS MADE ON SUCH REGISTER FOR THE HOLDER OR ITS EXECUTORS OR
ADMINISTRATORS OR ITS OR THEIR DULY APPOINTED ATTORNEY, UPON SURRENDER THEREFOR
FOR EXCHANGE AS HEREINAFTER PROVIDED, ACCOMPANIED BY AN INSTRUMENT IN WRITING,
IN FORM AND EXECUTION REASONABLY SATISFACTORY TO THE COMPANY.  THE NOTE ISSUED
HEREUNDER, WHETHER ORIGINALLY OR UPON TRANSFER, EXCHANGE OR REPLACEMENT OF THE
NOTE, WILL BE REGISTERED ON THE DATE OF EXECUTION THEREOF BY THE COMPANY AND
WILL BE DATED THE DATE TO WHICH INTEREST HAS BEEN PAID ON THE NOTE.  THE HOLDER
OF THE NOTE WILL BE THAT PERSON IN WHOSE NAME THE NOTE HAS BEEN SO REGISTERED BY
THE COMPANY.  THE HOLDER WILL BE DEEMED THE OWNER OF THE NOTE FOR ALL PURPOSES
OF THIS AGREEMENT AND, SUBJECT TO THE PROVISIONS HEREOF, WILL BE ENTITLED TO THE
PRINCIPAL AND INTEREST EVIDENCED BY THE NOTE FREE FROM ALL EQUITIES OR RIGHTS OF
SETOFF OR COUNTERCLAIM BETWEEN THE COMPANY AND THE TRANSFEROR OF SUCH REGISTERED
HOLDER OR ANY PREVIOUS REGISTERED HOLDER OF THE NOTE.


SECTION 1.08.           TRANSFER AND EXCHANGE OF NOTE.  THE HOLDER OF THE NOTE
MAY, PRIOR TO MATURITY OR PREPAYMENT THEREOF, SURRENDER THE NOTE AT THE
PRINCIPAL OFFICE OF THE COMPANY FOR TRANSFER OR

4


--------------------------------------------------------------------------------



EXCHANGE; PROVIDED, HOWEVER, THE HOLDER WILL NOT TRANSFER THE NOTE (A) TO ANY
PERSON OR ENTITY WHICH IS NOT AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
(B) TO ANY PERSON OR ENTITY THAT COULD RESULT IN THE LOSS OF THE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT APPLICABLE TO THE ORIGINAL SALE OF THE
NOTE, AS DETERMINED IN THE REASONABLE DISCRETION OF THE COMPANY PURSUANT TO A
WRITTEN OPINION OF THE COMPANY’S COUNSEL, (C) SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED, WITHOUT THE CONSENT OF THE COMPANY, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD, AND (D) TO ANY PERSON OR ENTITY UNLESS SUCH PERSON OR
ENTITY SHALL HAVE AGREED IN WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT. 
WITHIN A REASONABLE TIME AFTER NOTICE TO THE COMPANY FROM THE HOLDER OF ITS
INTENTION TO MAKE SUCH EXCHANGE AND WITHOUT EXPENSE (OTHER THAN TRANSFER TAXES,
IF ANY) TO THE HOLDER, SUBJECT TO THE COMPANY’S CONSENT, IF SUCH CONSENT IS
REQUIRED BY THIS SECTION 1.08, THE COMPANY WILL ISSUE IN EXCHANGE THEREFOR
ANOTHER NOTE, IN SUCH DENOMINATION AS REQUESTED BY THE HOLDER, FOR THE SAME
AGGREGATE PRINCIPAL AMOUNT AS THE UNPAID PRINCIPAL AMOUNT OF THE NOTE SO
SURRENDERED AND HAVING THE SAME MATURITY AND RATE OF INTEREST, CONTAINING THE
SAME PROVISIONS AND SUBJECT TO THE SAME TERMS AND CONDITIONS AS THE NOTE SO
SURRENDERED.  THE NEW NOTE WILL BE MADE PAYABLE TO SUCH PERSON OR PERSONS, OR
REGISTERED ASSIGNS, AS THE HOLDER OF SUCH SURRENDERED NOTE MAY DESIGNATE, AND
SUCH TRANSFER OR EXCHANGE WILL BE MADE IN SUCH A MANNER THAT NO GAIN OR LOSS OF
PRINCIPAL OR INTEREST WILL RESULT THEREFROM.


SECTION 1.09.           REPLACEMENT OF NOTE.  UPON RECEIPT OF EVIDENCE
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF ANY
NOTE AND, IF REQUESTED IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON
DELIVERY OF AN INDEMNITY BOND OR OTHER AGREEMENT OR SECURITY REASONABLY
SATISFACTORY TO THE COMPANY, OR, IN THE CASE OF ANY SUCH MUTILATION, UPON
SURRENDER AND CANCELLATION OF SUCH NOTE, THE COMPANY WILL ISSUE A NEW NOTE, OF
LIKE TENOR AND AMOUNT AND DATED THE DATE TO WHICH INTEREST HAS BEEN PAID, IN
LIEU OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED NOTE; PROVIDED, HOWEVER, IF
ANY NOTE OF WHICH THE PURCHASER IS THE REGISTERED HOLDER IS LOST, STOLEN OR
DESTROYED, THE AFFIDAVIT OF THE PRESIDENT, TREASURER OR ANY ASSISTANT TREASURER
OR ANY OTHER AUTHORIZED REPRESENTATIVE OF THE PURCHASER SETTING FORTH THE
CIRCUMSTANCES WITH RESPECT TO SUCH LOSS, THEFT OR DESTRUCTION WILL BE ACCEPTED
AS SATISFACTORY EVIDENCE THEREOF, AND NO INDEMNIFICATION BOND OR OTHER SECURITY
WILL BE REQUIRED AS A CONDITION TO THE EXECUTION AND DELIVERY BY THE COMPANY OF
A NEW NOTE IN REPLACEMENT OF SUCH LOST, STOLEN OR DESTROYED NOTE OTHER THAN THE
PURCHASER’S WRITTEN AGREEMENT TO INDEMNIFY THE COMPANY.


SECTION 1.10.           EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS
(“EVENTS OF DEFAULT”) SHALL OCCUR AND BE CONTINUING:


(A)                                  THE COMPANY WILL FAIL TO PAY ANY
INSTALLMENT OF PRINCIPAL OF, OR INTEREST DUE ON, THE NOTE WITHIN
FIVE (5) CALENDAR DAYS OF THE DATE SUCH INSTALLMENT IS DUE;


(B)                                  ANY MATERIAL REPRESENTATION OR WARRANTY
MADE BY THE COMPANY OR DYNTEK SERVICES, INC. A DELAWARE CORPORATION AND A
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY (“DSI”), IN THIS AGREEMENT OR THE
SECURITY AND PLEDGE AGREEMENT (AS HEREINAFTER DEFINED), OR BY THE COMPANY OR DSI
(OR ANY OFFICERS OF THE COMPANY OR DSI) IN ANY CERTIFICATE, INSTRUMENT OR
WRITTEN STATEMENT CONTEMPLATED BY OR MADE OR DELIVERED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR THE SECURITY AND PLEDGE AGREEMENT WILL PROVE
TO HAVE BEEN INCORRECT WHEN MADE IN ANY MATERIAL RESPECT;


(C)                                  THE COMPANY OR DSI WILL FAIL TO PERFORM OR
OBSERVE ANY OTHER MATERIAL TERM, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT, THE SECURITY AND PLEDGE AGREEMENT, THE NOTE OR ANY AGREEMENT EXECUTED
AND DELIVERED BY THE COMPANY OR DSI IN CONNECTION WITH THIS AGREEMENT OR THE
SECURITY AND PLEDGE AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND ANY
SUCH FAILURE REMAINS UNREMEDIED FOR TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE
THEREOF WILL HAVE BEEN GIVEN TO THE COMPANY BY ANY REGISTERED HOLDER OF THE
NOTE;

5


--------------------------------------------------------------------------------



(D)                                  THE COMPANY OR ANY OF ITS SUBSIDIARIES,
WILL FAIL TO PAY ANY INDEBTEDNESS IN EXCESS OF AN AGGREGATE OF $100,000 FOR
BORROWED MONEY (OTHER THAN AS EVIDENCED BY THE NOTE) OWING BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES, OR ANY INTEREST OR PREMIUM THEREON, WHEN DUE (OR, IF
PERMITTED BY THE TERMS OF THE RELEVANT DOCUMENT, WITHIN ANY APPLICABLE GRACE
PERIOD), WHETHER SUCH INDEBTEDNESS WILL BECOME DUE BY SCHEDULED MATURITY, BY
REQUIRED PREPAYMENT, BY ACCELERATION, BY DEMAND OR OTHERWISE, OR WILL FAIL TO
PERFORM ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED UNDER ANY
AGREEMENT OR INSTRUMENT EVIDENCING OR SECURING OR RELATING TO ANY INDEBTEDNESS
IN EXCESS OF AN AGGREGATE OF $100,000 OWING BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHEN REQUIRED TO BE PERFORMED (OR, IF PERMITTED BY THE TERMS OF THE
RELEVANT DOCUMENT, WITHIN ANY APPLICABLE GRACE PERIOD), IF THE EFFECT OF SUCH
FAILURE TO PAY OR PERFORM IS TO ACCELERATE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS, OR THE TRUSTEE OR TRUSTEES UNDER ANY SUCH AGREEMENT OR
INSTRUMENT TO ACCELERATE, THE MATURITY OF SUCH INDEBTEDNESS, UNLESS SUCH FAILURE
TO PAY OR PERFORM WILL BE WAIVED BY THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR SUCH TRUSTEE OR TRUSTEES;


(E)                                  THE COMPANY OR ANY OF ITS SUBSIDIARIES WILL
BE INVOLVED IN FINANCIAL DIFFICULTIES AS EVIDENCED (I) BY ITS ADMITTING IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE; (II) BY ITS
COMMENCEMENT OF A VOLUNTARY CASE UNDER TITLE 11 OF THE UNITED STATES CODE AS
FROM TIME TO TIME IN EFFECT; (III) BY ITS FILING AN ANSWER OR OTHER PLEADING
ADMITTING OR FAILING TO DENY THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT COMMENCING AN INVOLUNTARY CASE UNDER SAID TITLE 11, OR SEEKING,
CONSENTING TO OR ACQUIESCING IN THE RELIEF THEREIN PROVIDED, OR BY ITS FAILING
TO CONTROVERT TIMELY THE MATERIAL ALLEGATIONS OF ANY SUCH PETITION; (IV) BY THE
ENTRY OF AN ORDER FOR RELIEF IN ANY INVOLUNTARY CASE COMMENCED UNDER SAID TITLE
11; (V) BY ITS SEEKING RELIEF AS A DEBTOR UNDER ANY APPLICABLE LAW, OTHER THAN
SAID TITLE 11, OF ANY JURISDICTION RELATING TO THE LIQUIDATION OR REORGANIZATION
OF DEBTORS OR TO THE MODIFICATION OR ALTERATION OF THE RIGHTS OF CREDITORS, OR
BY ITS CONSENTING TO OR ACQUIESCING IN SUCH RELIEF; (VI) BY THE ENTRY OF AN
ORDER BY A COURT OF COMPETENT JURISDICTION (A) FINDING IT TO BE BANKRUPT OR
INSOLVENT, (B) ORDERING OR APPROVING ITS LIQUIDATION, REORGANIZATION OR ANY
MODIFICATION OR ALTERATION OF THE RIGHTS OF ITS CREDITORS, OR (C) ASSUMING
CUSTODY OF, OR APPOINTING A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY; OR (VII) BY ITS MAKING AN ASSIGNMENT FOR THE
BENEFIT OF, OR ENTERING INTO A COMPOSITION WITH, ITS CREDITORS, OR APPOINTING OR
CONSENTING TO THE APPOINTMENT OF A RECEIVER OR OTHER CUSTODIAN FOR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY; OR


(F)                                    ANY JUDGMENT, WRIT, WARRANT OF ATTACHMENT
OR EXECUTION OR SIMILAR PROCESS WILL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL
PART OF THE PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND SUCH
JUDGMENT, WRIT, OR SIMILAR PROCESS WILL NOT BE RELEASED, VACATED OR FULLY BONDED
WITHIN SIXTY (60) DAYS AFTER ITS ISSUE OR LEVY;

then, and in any such event, any holder of the Note may, by notice to the
Company, declare the entire unpaid principal amount of the Note, all interest
accrued and unpaid thereon and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Note, all such accrued interest and
all such amounts will become and be forthwith due and payable (unless there will
have occurred an Event of Default under subsection 1.15(e) in which case all
such amounts will automatically become due and payable), without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Company.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser that, as of the Closing and
except as set forth in the Disclosure Schedule attached as Schedule II (which
Disclosure Schedule makes explicit

6


--------------------------------------------------------------------------------



REFERENCE TO THE PARTICULAR REPRESENTATION OR WARRANTY AS TO WHICH EXCEPTION IS
TAKEN, WHICH IN EACH CASE WILL CONSTITUTE THE SOLE REPRESENTATION AND WARRANTY
AS TO WHICH SUCH EXCEPTION WILL APPLY):


SECTION 2.01.           ORGANIZATION, QUALIFICATIONS AND CORPORATE POWER.


(A)                                  THE COMPANY IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE AND IS DULY LICENSED OR QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN
CORPORATION AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS TRANSACTED BY IT OR THE CHARACTER OF THE PROPERTIES OWNED OR LEASED
BY IT REQUIRES SUCH LICENSING OR QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE
SO LICENSED OR QUALIFIED DOES NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY’S BUSINESS OR FINANCIAL CONDITION.  THE COMPANY AND ITS SUBSIDIARIES
HAVE THE CORPORATE POWER AND AUTHORITY TO OWN AND HOLD ITS PROPERTIES AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED, TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND THE SECURITY AND PLEDGE
AGREEMENT, AND TO ISSUE, SELL AND DELIVER THE NOTE.


(B)                                  THE COMPANY HAS NO SUBSIDIARIES, OTHER THAN
AS SET FORTH ON SCHEDULE II.  THE COMPANY DOES NOT (I) OWN OF RECORD OR
BENEFICIALLY, DIRECTLY OR INDIRECTLY, (A) ANY SHARES OF CAPITAL STOCK OR
SECURITIES CONVERTIBLE INTO CAPITAL STOCK OF ANY OTHER CORPORATION OR (B) ANY
PARTICIPATING INTEREST IN ANY PARTNERSHIP, JOINT VENTURE OR OTHER NON-CORPORATE
BUSINESS ENTERPRISE OR (II) CONTROL, DIRECTLY OR INDIRECTLY, ANY OTHER ENTITY,
OTHER THAN AS SET FORTH ON SCHEDULE II.


SECTION 2.02.           AUTHORIZATION OF AGREEMENTS, ETC.


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE II, THE
EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND THE SECURITY AND
PLEDGE AGREEMENT, THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER
AND THEREUNDER, THE ISSUANCE, SALE AND DELIVERY OF THE NOTE HAVE BEEN DULY
AUTHORIZED BY ALL REQUISITE CORPORATE ACTION AND WILL NOT (I) VIOLATE ANY
PROVISION OF LAW, ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT,
(II) VIOLATE THE CERTIFICATE OF INCORPORATION OR THE BY-LAWS OF THE COMPANY,
EACH AS AMENDED, (III) VIOLATE ANY PROVISION OF ANY INDENTURE, AGREEMENT OR
OTHER INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS PROPERTIES OR ASSETS IS
BOUND, (IV) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE
OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR OTHER
INSTRUMENT, OR (V) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE,
RESTRICTION, CLAIM OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THE
PROPERTIES OR ASSETS OF THE COMPANY (EXCEPT PURSUANT TO THE TERMS OF THE
SECURITY AND PLEDGE AGREEMENT).


(B)                                  THE NOTE HAS BEEN DULY AUTHORIZED AND, WHEN
ISSUED IN ACCORDANCE WITH THIS AGREEMENT, WILL BE FREE AND CLEAR OF ALL LIENS,
CHARGES, RESTRICTIONS, CLAIMS AND ENCUMBRANCES IMPOSED BY OR THROUGH THE
COMPANY.  THE ISSUANCE, SALE AND DELIVERY OF THE NOTE ARE NOT SUBJECT TO ANY
PREEMPTIVE RIGHT OF STOCKHOLDERS OF THE COMPANY OR TO ANY RIGHT OF FIRST REFUSAL
OR OTHER RIGHT IN FAVOR OF ANY PERSON.


SECTION 2.03.           VALIDITY.  EACH OF THIS AGREEMENT, THE SECURITY AND
PLEDGE AGREEMENT AND THE NOTE HAS BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY AND DSI AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
COMPANY AND DSI, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.


SECTION 2.04.           AUTHORIZED CAPITAL STOCK.  THE AUTHORIZED CAPITAL STOCK
OF THE COMPANY CONSISTS OF 450,000,000 SHARES OF COMMON STOCK, $.0001 PAR VALUE
PER SHARE, AND 10,000,000 SHARES OF PREFERRED STOCK, $0.0001 PAR VALUE PER SHARE
(“PREFERRED STOCK”).  AS OF THE DATE OF THIS AGREEMENT, 58,234,989 SHARES OF
COMMON STOCK AND NO SHARES OF PREFERRED STOCK WERE VALIDLY ISSUED AND
OUTSTANDING, FULLY PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED IN SEC REPORTS
(AS DEFINED BELOW), THERE ARE NO OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES OF
THE COMPANY, AND ANY OTHER RIGHTS TO ACQUIRE SECURITIES OF THE COMPANY.  ALL
OUTSTANDING SECURITIES OF THE COMPANY ARE VALIDLY ISSUED, FULLY PAID AND

7


--------------------------------------------------------------------------------



NONASSESSABLE.  NO STOCKHOLDER OF THE COMPANY IS ENTITLED TO ANY PREEMPTIVE
RIGHTS WITH RESPECT TO THE PURCHASE OF OR SALE OF ANY SECURITIES OF THE COMPANY.


SECTION 2.05.           SEC FILINGS, OTHER FILINGS AND REGULATORY COMPLIANCE. 
SINCE JANUARY 1, 2002, THE COMPANY HAS TIMELY MADE ALL FILINGS REQUIRED TO BE
MADE BY IT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”).  THE COMPANY HAS DELIVERED OR MADE ACCESSIBLE TO THE PURCHASER TRUE,
ACCURATE AND COMPLETE COPIES OF (A) THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR
THE FISCAL YEAR ENDED JUNE 30, 2006, (B) THE COMPANY’S QUARTERLY REPORTS ON FORM
10-Q FOR THE FISCAL QUARTERS ENDED SEPTEMBER 30, 2006 AND DECEMBER 31, 2006,
(C) THE COMPANY’S DEFINITIVE PROXY STATEMENT DATED OCTOBER 27, 2006 RELATING TO
ITS ANNUAL MEETING OF STOCKHOLDERS, AND (D) ALL THE COMPANY’S CURRENT REPORTS ON
FORM 8-K FILED SINCE JULY 1, 2006 (COLLECTIVELY, THE “SEC REPORTS”).  THE SEC
REPORTS WHEN FILED, COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT AND THE SARBANES-OXLEY ACT OF 2002, IF AND TO
THE EXTENT APPLICABLE, AND THE RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) THEREUNDER APPLICABLE TO THE SEC REPORTS.  NONE
OF THE SEC REPORTS, AT THE TIME OF FILING, CONTAINED ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF
THE CIRCUMSTANCES IN WHICH THEY WERE MADE.  THE COMPANY HAS TAKEN, OR WILL HAVE
TAKEN PRIOR TO THE CLOSING, ALL NECESSARY ACTIONS TO MAINTAIN ELIGIBILITY OF ITS
COMMON STOCK FOR TRADING ON OTC BULLETIN BOARD UNDER ALL CURRENTLY EFFECTIVE
INCLUSION REQUIREMENTS.  EACH BALANCE SHEET INCLUDED IN THE SEC REPORTS
(INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AS OF ITS DATE, AND
EACH OF THE OTHER FINANCIAL STATEMENTS INCLUDED IN THE SEC REPORTS (INCLUDING
ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS IN ALL MATERIAL RESPECT THE
CONSOLIDATED RESULTS OF OPERATIONS OF THE COMPANY FOR THE PERIODS OR AS OF THE
DATES THEREIN SET FORTH IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED DURING THE PERIODS INDICATED OR AS A
RESULT OF YEAR END ADJUSTMENTS AND EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO OR, IN THE CASE OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS, WHERE
INFORMATION AND FOOTNOTES CONTAINED IN SUCH FINANCIAL STATEMENTS ARE NOT
REQUIRED TO BE IN COMPLIANCE WITH GAAP).  SUCH FINANCIAL STATEMENTS INCLUDED IN
THE SEC REPORTS WERE, AT THE TIME THEY WERE FILED, CONSISTENT WITH THE BOOKS AND
RECORDS OF THE COMPANY IN ALL MATERIAL RESPECTS AND COMPLIED AS TO FORM IN ALL
MATERIAL RESPECTS WITH THEN APPLICABLE ACCOUNTING REQUIREMENTS AND WITH THE
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO.  THE COMPANY KEEPS
ACCOUNTING RECORDS IN WHICH ALL MATERIAL ASSETS AND LIABILITIES, AND ALL
MATERIAL TRANSACTIONS, INCLUDING OFF-BALANCE SHEET TRANSACTIONS, OF THE COMPANY
ARE RECORDED IN ACCORDANCE WITH GAAP.


SECTION 2.06.           GOVERNMENTAL APPROVALS.  SUBJECT TO THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER SET FORTH IN ARTICLE III, NO
REGISTRATION OR FILING WITH, OR CONSENT OR APPROVAL OF OR OTHER ACTION BY, ANY
FEDERAL, STATE OR OTHER GOVERNMENTAL AGENCY OR INSTRUMENTALITY IS OR WILL BE
NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF
THIS AGREEMENT, THE ISSUANCE, SALE AND DELIVERY OF THE NOTE, OTHER THAN FILINGS
PURSUANT TO STATE SECURITIES LAWS (ALL OF WHICH FILINGS HAVE BEEN MADE BY THE
COMPANY, OTHER THAN THOSE WHICH ARE REQUIRED OR PERMITTED TO BE MADE AFTER THE
CLOSING AND WHICH WILL BE DULY MADE ON A TIMELY BASIS) IN CONNECTION WITH THE
SALE OF THE NOTE.


SECTION 2.07.           OFFERING OF THE NOTE.  NEITHER THE COMPANY, NOR ANY OF
ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES IN ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION UNDER THE
SECURITIES ACT OF THE ISSUANCE OF THE NOTE TO THE PURCHASER.  BASED, IN PART,
UPON THE PURCHASER’S REPRESENTATIONS IN ARTICLE III, THE ISSUANCE OF THE NOTE TO
THE PURCHASER WILL NOT BE INTEGRATED WITH ANY OTHER ISSUANCE OF THE COMPANY’S
SECURITIES (PAST, CURRENT OR FUTURE) FOR PURPOSES OF THE SECURITIES ACT.


SECTION 2.08.           MATERIAL CHANGES.  EXCEPT AS SET FORTH IN SCHEDULE II
ATTACHED HERETO, SINCE JUNE 30, 2006, THERE HAS NOT BEEN (I) ANY DIRECT OR
INDIRECT REDEMPTION, PURCHASE OR OTHER ACQUISITION BY

8


--------------------------------------------------------------------------------



THE COMPANY OF ANY SHARES OF COMMON STOCK; (II) ANY DECLARATION, SETTING ASIDE
OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION BY THE COMPANY WITH RESPECT TO
THE COMMON STOCK; (III) ANY MATERIAL LIABILITIES (ABSOLUTE, ACCRUED OR
CONTINGENT) INCURRED OR ASSUMED BY THE COMPANY, OTHER THAN CURRENT LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS, LIABILITIES UNDER CONTRACTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS, PURCHASE PRICE PAYMENT OBLIGATIONS
INCURRED IN CONNECTION WITH THE ACQUISITION OF SENSIBLE SECURITY SOLUTIONS INC.,
AN ONTARIO CORPORATION, AND LIABILITIES NOT REQUIRED TO BE REFLECTED ON THE
COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP; OR (IV) ANY MORTGAGE, PLEDGE,
SECURITY INTEREST, ENCUMBRANCE, LIEN OR CHARGE OF ANY KIND (INCLUDING ANY
CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, ANY LEASE IN THE NATURE
THEREOF, AND THE FILING OF OR AGREEMENT TO GIVE ANY FINANCING STATEMENT UNDER
THE UNIFORM COMMERCIAL CODE OR COMPARABLE LAW OF ANY JURISDICTION IN CONNECTION
WITH SUCH MORTGAGE, PLEDGE, SECURITY INTEREST, ENCUMBRANCE, LIEN OR CHARGE)
(EACH, A “LIEN”) OR ADVERSE CLAIM ON ANY OF THE COMPANY’S PROPERTIES OR ASSETS,
EXCEPT FOR LIENS FOR TAXES NOT YET DUE AND PAYABLE, INTEREST OF LESSORS UNDER
OPERATING CAPITAL LEASES, PURCHASE MONEY LIENS, AMOUNTS DEPOSITED FOR SECURITY
FOR SURETY BONDS, LIENS INCURRED IN CONNECTION WITH THE COMPANY’S CREDIT
FACILITY WITH NEW ENGLAND TECHNOLOGY FINANCE, LLC, LIENS INCURRED IN THE
ORDINARY COURSE OF BUSINESS OR LIENS THAT ARE NOT MATERIAL IN AMOUNT TO THE
COMPANY AND ITS SUBSIDIARIES.


SECTION 2.09.           LITIGATION.  EXCEPT AS DISCLOSED IN THE SCHEDULE II
ATTACHED HERETO, THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING
OR, TO THE COMPANY’S KNOWLEDGE, CURRENTLY THREATENED AGAINST THE COMPANY OR ANY
OF ITS SUBSIDIARIES THAT QUESTIONS THE VALIDITY OF THIS AGREEMENT OR THE RIGHT
OF THE COMPANY TO ENTER INTO IT, OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THAT COULD REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT ON THE COMPANY.  THE FOREGOING
INCLUDES, WITHOUT LIMITATION, ACTIONS PENDING OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED INVOLVING THE PRIOR EMPLOYMENT OF ANY OF THE COMPANY’S EMPLOYEES OR
THEIR USE IN CONNECTION WITH THE COMPANY’S BUSINESS OF ANY INFORMATION OR
TECHNIQUES ALLEGEDLY PROPRIETARY TO ANY OF THEIR FORMER EMPLOYERS.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR SUBJECT TO THE PROVISIONS
OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL
AUTHORITY.  EXCEPT AS DISCLOSED IN SCHEDULE II ATTACHED HERETO, THERE IS NO
ACTION, SUIT, PROCEEDING OR INVESTIGATION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES CURRENTLY PENDING OR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
CURRENTLY INTENDS TO INITIATE, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 2.10.           OWNERSHIP OF PROPERTY; LIENS.  THE COMPANY AND EACH OF
ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE IN FEE SIMPLE, OR A VALID
LEASEHOLD INTEREST IN, ALL OF ITS REAL PROPERTY; AND GOOD TITLE TO, OR A VALID
LEASEHOLD INTEREST IN, ALL OF ITS OTHER PROPERTY, AND NONE SUCH PROPERTY IS
SUBJECT TO ANY LIEN EXCEPT AS SET FORTH ON SCHEDULE II ATTACHED HERETO.


SECTION 2.11.           INTELLECTUAL PROPERTY RIGHTS.  TO THE BEST OF ITS
KNOWLEDGE, THE COMPANY OWNS OR POSSESSES THE LICENSES OR RIGHTS TO USE ALL
PATENTS, PATENT APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE
SECRETS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE
NAMES AND COPYRIGHTS NECESSARY TO ENABLE IT TO CONDUCT ITS BUSINESS AS NOW
OPERATED (THE “INTELLECTUAL PROPERTY”).  EXCEPT AS SET FORTH IN SCHEDULE II
ATTACHED HERETO, THERE ARE NO MATERIAL OUTSTANDING OPTIONS, LICENSES OR
AGREEMENTS RELATING TO THE INTELLECTUAL PROPERTY, NOR IS THE COMPANY BOUND BY OR
A PARTY TO ANY MATERIAL OPTIONS, LICENSES OR AGREEMENTS RELATING TO THE PATENTS,
PATENT APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE SECRETS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE NAMES OR
COPYRIGHTS OF ANY OTHER PERSON OR ENTITY.  EXCEPT AS SET FORTH IN SCHEDULE II
ATTACHED HERETO, THERE IS NO CLAIM OR ACTION OR PROCEEDING PENDING OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED THAT CHALLENGES THE RIGHT OF THE COMPANY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH IN SCHEDULE II
ATTACHED HERETO, TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY’S INTELLECTUAL
PROPERTY DOES NOT INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON
WHICH, IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING WOULD HAVE A
MATERIAL ADVERSE EFFECT.

9


--------------------------------------------------------------------------------



SECTION 2.12.           INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES ARE INSURED
BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.


SECTION 2.13.           BROKERS.  THE COMPANY HAS NO CONTRACT, ARRANGEMENT OR
UNDERSTANDING WITH ANY BROKER, FINDER OR SIMILAR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 2.14.           NON-OPERATIONAL SUBSIDIARIES.  NEITHER BUGSOLVER.COM,
INC., TEKINSIGHT E-GOVERNMENT SERVICES, INC., NOR TEKINSIGHT RESEARCH, INC.
OPERATES ANY BUSINESS, NOR DOES ANY SUCH ENTITY OWN ANY MATERIAL ASSETS.


SECTION 2.15.           FEDERAL RESERVE REGULATIONS.  THE COMPANY IS NOT ENGAGED
IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN SECURITIES (WITHIN THE MEANING OF REGULATION G OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM), AND NO PART OF THE PROCEEDS OF THE NOTES WILL BE
USED TO PURCHASE OR CARRY ANY MARGIN SECURITY OR TO EXTEND CREDIT TO OTHERS FOR
THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN SECURITY OR IN ANY OTHER MANNER
WHICH WOULD INVOLVE A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


SECTION 2.16.           OFFICE HEADQUARTERS.  THE SOLE LEASE AGREEMENT NOW
CURRENTLY IN FULL FORCE AND EFFECT FOR THE COMPANY’S PRINCIPAL PLACE OF BUSINESS
IS THAT CERTAIN OFFICE LEASE AGREEMENT, MADE AND ENTERED INTO AS OF THE 21ST DAY
OF JULY, 2003, BY AND BETWEEN CA-FAIRCHILD CORPORATE CENTER LIMITED PARTNERSHIP,
A DELAWARE LIMITED PARTNERSHIP, AS LANDLORD, AND INTEGRATION TECHNOLOGIES, INC.,
A CALIFORNIA CORPORATION, TENANT (AS AMENDED, SUPPLEMENTED, OR OTHERWISE
MODIFIED FROM TIME TO TIME) (THE “OFFICE LEASE”).


SECTION 2.17.           REPRESENTATIONS COMPLETE.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT, THE STATEMENTS MADE IN ANY
CERTIFICATES FURNISHED BY THE COMPANY PURSUANT TO THIS AGREEMENT, AND THE
STATEMENTS MADE BY THE COMPANY IN ANY DOCUMENTS MAILED, DELIVERED OR FURNISHED
TO THE PURCHASER IN CONNECTION WITH THIS AGREEMENT, TAKEN AS A WHOLE, DO NOT
CONTAIN AND WILL NOT CONTAIN, AS OF THEIR RESPECTIVE DATES AND AS OF THE CLOSING
DATE, ANY MISSTATEMENTS OF MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company that:


(A)                                  IT IS AN “ACCREDITED INVESTOR,” AS SUCH
TERM IS DEFINED IN RULE 501(A) OF REGULATION D PROMULGATED UNDER THE SECURITIES
ACT;


(B)                                  IT HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE
IN INVESTING IN COMPANIES SIMILAR TO THE COMPANY IN TERMS OF THE COMPANY’S STAGE
OF DEVELOPMENT SO AS TO BE ABLE TO EVALUATE THE RISKS AND MERITS OF ITS
INVESTMENT IN THE COMPANY AND IT IS ABLE FINANCIALLY TO BEAR THE RISKS THEREOF;


(C)                                  IT HAS HAD AN OPPORTUNITY TO DISCUSS THE
COMPANY’S BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS WITH THE COMPANY’S
MANAGEMENT;

10


--------------------------------------------------------------------------------



(D)                                  THE NOTE BEING PURCHASED BY IT IS BEING
ACQUIRED FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW
TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF;


(E)                                  IT UNDERSTANDS THAT (I) THE NOTE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT, BY REASON OF THEIR ISSUANCE IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO SECTION 4(2) THEREOF OR 506 PROMULGATED UNDER THE SECURITIES ACT,
(II) THE NOTE MUST BE HELD INDEFINITELY UNLESS A SUBSEQUENT DISPOSITION THEREOF
IS REGISTERED UNDER THE SECURITIES ACT OR IS EXEMPT FROM SUCH REGISTRATION,
(III) THE NOTE WILL BEAR A LEGEND TO SUCH EFFECT AND (IV) THE COMPANY WILL MAKE
A NOTATION ON ITS TRANSFER BOOKS TO SUCH EFFECT;


(F)                                    EACH OF THIS AGREEMENT AND THE SECURITY
AND PLEDGE AGREEMENT IS A VALID, BINDING AND ENFORCEABLE OBLIGATION OF THE
PURCHASER, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
SIMILAR LAWS RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITOR’S RIGHTS AND
TO THE AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE.  THE PURCHASER HAS
ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER EACH OF THIS AGREEMENT
AND THE SECURITY AND PLEDGE AGREEMENT;


(G)                                 IT UNDERSTANDS THAT (I) THE NOTE IS BEING
OFFERED AND SOLD TO PURCHASER IN RELIANCE UPON SPECIFIC EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS,
AND (II) THAT THE COMPANY IS RELYING UPON THE TRUTH AND ACCURACY OF, AND
PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF PURCHASER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF PURCHASER
TO ACQUIRE THE NOTE;


(H)                                 THE COMPANY OR ITS COUNSEL HAVE MADE
AVAILABLE ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS OF THE
COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE NOTE WHICH HAVE BEEN
SPECIFICALLY REQUESTED BY THE PURCHASER.  THE PURCHASER HAS BEEN AFFORDED THE
OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY, WAS PERMITTED TO MEET WITH THE
COMPANY’S OFFICERS AND HAS RECEIVED WHAT THE PURCHASER BELIEVES TO BE COMPLETE
AND SATISFACTORY ANSWERS TO ANY SUCH INQUIRIES.  NEITHER SUCH INQUIRIES NOR ANY
OTHER DUE DILIGENCE INVESTIGATION CONDUCTED BY THE PURCHASER OR ANY OF ITS
RESPECTIVE REPRESENTATIONS WILL MODIFY, AMEND OR AFFECT THE PURCHASER’S RIGHT TO
RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN.  THE
PURCHASER UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES OFFERED HEREBY
INVOLVES A HIGH DEGREE OF RISK, INCLUDING WITHOUT LIMITATION THE RISKS AND
UNCERTAINTIES DISCLOSED IN THE SEC REPORTS.  THE PURCHASER ACKNOWLEDGES IT HAS
REVIEWED THE DISCLOSURES PRESENTED UNDER THE CAPTION “RISK FACTORS” IN THE
COMPANY’S SEC REPORTS;


(I)                                    IT UNDERSTANDS THAT NO UNITED STATES
FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY HAS
PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE NOTES; AND


(J)                                    IT IS A RESIDENT OF THE JURISDICTION SET
FORTH UNDER PURCHASER’S NAME IN SCHEDULE I.


ARTICLE IV


CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS

The obligation of the Purchaser to purchase and pay for the Note being purchased
by it on the Closing Date is, at its option, subject to the satisfaction, on or
before the Closing Date of the following conditions:


(A)                                  SECURITY AND PLEDGE AGREEMENT.  A SECURITY
AND PLEDGE AGREEMENT BY AND AMONG THE COMPANY, DYNTEK SERVICES, INC., AND THE
HOLDER OF THE NOTE, IN THE FORM ATTACHED AS EXHIBIT B

11


--------------------------------------------------------------------------------



(THE “SECURITY AND PLEDGE AGREEMENT”) AND OTHER SIMILAR INSTRUMENTS AND
DOCUMENTS, WILL HAVE BEEN EXECUTED AND DELIVERED TO THE PURCHASER BY A DULY
AUTHORIZED OFFICER OF THE COMPANY AND A DULY AUTHORIZED OFFICER OF EACH OF THE
SUBSIDIARIES OF THE COMPANY PARTY THERETO.


(B)                                  LEGAL OPINION.  THE PURCHASER WILL HAVE
RECEIVED AN OPINION OF THE COMPANY’S COUNSEL, DATED THE CLOSING DATE, WITH
RESPECT TO LEGAL MATTERS CUSTOMARY FOR TRANSACTIONS OF THIS TYPE, IN A FORM
REASONABLY ACCEPTABLE TO THE PURCHASER.


(C)                                  REPRESENTATIONS AND WARRANTIES TO BE TRUE
AND CORRECT.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE II WILL BE
TRUE, COMPLETE AND CORRECT ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE
(EXCEPT TO THE EXTENT THAT THE REPRESENTATION OR WARRANTY SPEAKS TO A SPECIFIC
DATE), AND THE PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE COMPANY WILL HAVE
CERTIFIED TO SUCH EFFECT TO THE PURCHASER IN WRITING.


(D)                                  PERFORMANCE.  THE COMPANY WILL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS AND
AGREEMENTS CONTAINED HEREIN REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT
PRIOR TO OR AT THE CLOSING DATE AND THE PRESIDENT AND CHIEF FINANCIAL OFFICER OF
THE COMPANY WILL HAVE CERTIFIED TO THE PURCHASER IN WRITING TO SUCH EFFECT AND
TO THE FURTHER EFFECT THAT ALL OF THE CONDITIONS SET FORTH IN THIS ARTICLE IV
HAVE BEEN SATISFIED.


(E)                                  ALL PROCEEDINGS TO BE SATISFACTORY.  ALL
CORPORATE AND OTHER PROCEEDINGS TO BE TAKEN BY THE COMPANY IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS INCIDENT THERETO WILL BE
SATISFACTORY IN FORM AND SUBSTANCE TO THE PURCHASER AND ITS COUNSEL, AND THE
PURCHASER AND ITS COUNSEL WILL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR
CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS THEY REASONABLY MAY REQUEST.


(F)                                    SUPPORTING DOCUMENTS.  THE PURCHASER AND
ITS COUNSEL WILL HAVE RECEIVED COPIES OF THE FOLLOWING DOCUMENTS:

(I)                                     (A) THE CERTIFICATE OF INCORPORATION OF
THE COMPANY, AS AMENDED, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE
OF THE STATE OF DELAWARE, AND (B) A CERTIFICATE OF SAID SECRETARY DATED AS OF A
RECENT DATE AS TO THE DUE INCORPORATION AND GOOD STANDING OF THE COMPANY, THE
PAYMENT OF ALL EXCISE TAXES BY THE COMPANY AND LISTING ALL DOCUMENTS OF THE
COMPANY ON FILE WITH SAID SECRETARY;

(II)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY DATED THE CLOSING AND CERTIFYING:  (A) THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE BYLAWS OF THE COMPANY AS IN
EFFECT ON THE DATE OF SUCH CERTIFICATION; (B) THAT ATTACHED THERETO IS A TRUE
AND COMPLETE COPY OF ALL RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE
COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE SECURITY AND PLEDGE AGREEMENT, THE ISSUANCE, SALE AND DELIVERY OF THE
NOTE, AND THAT ALL SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT AND ARE ALL THE
RESOLUTIONS ADOPTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT; (C) THAT THE CERTIFICATE OF INCORPORATION OF THE COMPANY HAS NOT BEEN
AMENDED SINCE THE DATE OF THE LAST AMENDMENT REFERRED TO IN THE CERTIFICATE
DELIVERED PURSUANT TO CLAUSE (I)(B) ABOVE; AND (D) TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER OF THE COMPANY EXECUTING ANY OF THIS
AGREEMENT, THE SECURITY AND PLEDGE AGREEMENT, THE NOTE AND ANY CERTIFICATE OR
INSTRUMENT FURNISHED PURSUANT HERETO, AND A CERTIFICATION BY ANOTHER OFFICER OF
THE COMPANY AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICER SIGNING THE
CERTIFICATE REFERRED TO IN THIS CLAUSE (II); AND

(III)                               SUCH ADDITIONAL SUPPORTING DOCUMENTS AND
OTHER INFORMATION WITH RESPECT TO THE OPERATIONS AND AFFAIRS OF THE COMPANY AS
THE PURCHASER OR ITS COUNSEL MAY REASONABLY REQUEST.

12


--------------------------------------------------------------------------------


All such documents will be satisfactory in form and substance to the Purchaser
and its counsel.


(G)                                 PREEMPTIVE AND FIRST REFUSAL RIGHTS.  ALL
STOCKHOLDERS OF THE COMPANY HAVING ANY PREEMPTIVE OR FIRST REFUSAL RIGHTS WITH
RESPECT TO THE ISSUANCE OF THE NOTE WILL HAVE IRREVOCABLY WAIVED THE SAME IN
WRITING OR ALL SUCH RIGHTS WILL HAVE EXPIRED.


(H)                                 FEES OF PURCHASER’S COUNSEL.  THE COMPANY
WILL HAVE PAID IN ACCORDANCE WITH SECTION 7.01 THE FEES AND DISBURSEMENTS OF THE
PURCHASER’S COUNSEL INVOICED AT THE CLOSING; PROVIDED, HOWEVER, THAT THE
PURCHASER MAY DEDUCT SUCH AMOUNTS FROM THE CONSIDERATION TO BE DELIVERED TO THE
COMPANY FOR THE PURCHASE OF THE NOTE PURSUANT TO SECTION 1.01.


ARTICLE V


COVENANTS OF THE COMPANY

The Company agrees that, so long as the Note is outstanding, except to the
extent compliance in any case or cases is waived in writing by the then Holder
of the Note:


SECTION 5.01.           FINANCIAL STATEMENTS, REPORTS, ETC.  THE COMPANY WILL
FURNISH TO THE HOLDER:


(A)                                  WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE COMPANY A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND
ITS SUBSIDIARIES, IF ANY, AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME FOR THE FISCAL YEAR THEN ENDED, PREPARED IN
ACCORDANCE WITH GAAP AND CERTIFIED BY A FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS
OF RECOGNIZED NATIONAL STANDING SELECTED BY THE BOARD OF DIRECTORS OF THE
COMPANY;


(B)                                  WITHIN FORTY FIVE (45) DAYS AFTER THE END
OF EACH FISCAL QUARTER IN EACH FISCAL YEAR A CONSOLIDATED BALANCE SHEET OF THE
COMPANY AND ITS SUBSIDIARIES, IF ANY, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME UNAUDITED BUT PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY, SUCH
CONSOLIDATED BALANCE SHEET TO BE AS OF THE END OF SUCH FISCAL QUARTER AND SUCH
CONSOLIDATED STATEMENTS OF INCOME TO BE FOR SUCH FISCAL QUARTER AND FOR THE
PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER;


(C)                                  PROMPTLY AFTER THE COMMENCEMENT THEREOF,
NOTICE OF ALL ACTIONS, SUITS, CLAIMS, PROCEEDINGS, INVESTIGATIONS AND INQUIRIES
OF THE TYPE DESCRIBED IN SECTION 2.09 OF THIS AGREEMENT THAT COULD MATERIALLY
ADVERSELY AFFECT THE COMPANY OR ANY OF ITS SUBSIDIARIES, IF ANY;


(D)                                  PROMPTLY UPON SENDING, MAKING AVAILABLE OR
FILING THE SAME, ALL PRESS RELEASES, REPORTS AND FINANCIAL STATEMENTS THAT THE
COMPANY SENDS OR MAKES AVAILABLE TO ITS STOCKHOLDERS OR DIRECTORS OR FILES WITH
THE SEC; AND


(E)                                  PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE BUSINESS, PROSPECTS, FINANCIAL CONDITION, OPERATIONS,
PROPERTY OR AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES AS SUCH PURCHASER
REASONABLY MAY REQUEST.

Notwithstanding this Section 5.01, so long as the Company is required to make
filings pursuant to the Exchange Act and makes such filings in a timely manner,
the Company will be deemed to have furnished to the Holder the financial
statements and other reports required by this Section 5.01.

13


--------------------------------------------------------------------------------



SECTION 5.02.           CORPORATE EXISTENCE; MAINTENANCE OF BUSINESS.  THE
COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PRESERVE AND MAINTAIN
ITS EXISTENCE.  THE COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
PRESERVE AND KEEP IN FORCE AND EFFECT ALL LICENSES, PERMITS, FRANCHISES,
APPROVALS, PATENTS, TRADEMARKS, TRADE NAMES, TRADE STYLES, COPYRIGHTS, AND OTHER
PROPRIETARY RIGHTS NECESSARY TO THE CONDUCT OF ITS BUSINESS WHERE THE FAILURE TO
DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.03.           PROPERTIES, INSURANCE.  THE COMPANY WILL MAINTAIN AS TO
ITS PROPERTIES AND BUSINESS, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
INSURANCE AGAINST SUCH CASUALTIES AND CONTINGENCIES AND OF SUCH TYPES AND IN
SUCH AMOUNTS AS IS CUSTOMARY FOR COMPANIES SIMILARLY SITUATED, WHICH INSURANCE
WILL BE DEEMED BY THE COMPANY TO BE SUFFICIENT.


SECTION 5.04.           USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM
THE SALE OF THE NOTE, LESS THE AMOUNTS WITHHELD PURSUANT TO SECTION 7.01, SOLELY
FOR THE PURPOSES SET FORTH ON SCHEDULE III.


SECTION 5.05.           COMPLIANCE WITH LAWS.  THE COMPANY WILL COMPLY WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, NONCOMPLIANCE WITH WHICH COULD
MATERIALLY ADVERSELY AFFECT ITS BUSINESS OR CONDITION, FINANCIAL OR OTHERWISE.


SECTION 5.06.           KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  THE COMPANY
WILL KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES WILL
BE MADE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS OF THE COMPANY, AND IN WHICH, FOR
EACH FISCAL YEAR, ALL PROPER RESERVES FOR DEPRECIATION, DEPLETION, OBSOLESCENCE,
AMORTIZATION, TAXES, BAD DEBTS AND OTHER PURPOSES IN CONNECTION WITH ITS
BUSINESS WILL BE MADE.


SECTION 5.07.           DIVIDENDS AND CERTAIN OTHER RESTRICTED PAYMENTS.  THE
COMPANY WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, (A) DECLARE OR
PAY ANY DIVIDENDS ON OR MAKE ANY OTHER DISTRIBUTIONS IN RESPECT OF ANY CLASS OR
SERIES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS OR (B) DIRECTLY OR
INDIRECTLY PURCHASE, REDEEM, OR OTHERWISE ACQUIRE OR RETIRE ANY OF ITS CAPITAL
STOCK OR OTHER EQUITY INTERESTS OR ANY WARRANTS, OPTIONS, OR SIMILAR INSTRUMENTS
TO ACQUIRE THE SAME.


SECTION 5.08.           MATERIAL CONTRACTS.  THE COMPANY WILL NOT, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY CONTRACT, AGREEMENT OR
BUSINESS ARRANGEMENT WHICH REQUIRES ANNUAL EXPENDITURES OF $2,500,000 OR MORE.


SECTION 5.09.           CAPITAL EXPENDITURES.  THE COMPANY WILL NOT, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, INCUR ANY CAPITAL EXPENDITURES OTHER THAN IN
THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE.  FOR PURPOSES OF THIS
AGREEMENT, “CAPITAL EXPENDITURES” MEANS, WITH RESPECT TO ANY PERSON OR ENTITY
FOR ANY PERIOD, THE AGGREGATE AMOUNT OF ALL EXPENDITURES (WHETHER PAID IN CASH
OR ACCRUED AS A LIABILITY) BY SUCH PERSON OR ENTITY DURING THAT PERIOD FOR THE
ACQUISITION OR LEASING (PURSUANT TO A CAPITAL LEASE) OF FIXED OR CAPITAL ASSETS
OR ADDITIONS TO PROPERTY, PLANT, OR EQUIPMENT (INCLUDING REPLACEMENTS,
CAPITALIZED REPAIRS, AND IMPROVEMENTS) WHICH SHOULD BE CAPITALIZED ON THE
BALANCE SHEET OF SUCH PERSON OR ENTITY IN ACCORDANCE WITH GAAP.


SECTION 5.10.           MERGERS, CONSOLIDATIONS AND ASSET SALES.  THE COMPANY
WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, BE A PARTY TO ANY
MERGER OR CONSOLIDATION, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS. THE COMPANY WILL NOT, NOR WILL IT PERMIT ANY
OF ITS SUBSIDIARIES TO SELL, TRANSFER, LEASE OR OTHERWISE MAKE ANY SUBSTANTIAL
ASSET SALE (AS SUCH TERM IS DEFINED BELOW) FOR CONSIDERATION OTHER THAN CASH
WHILE THE NOTE OR ANY PART THEREOF REMAINS OUTSTANDING.  FOR PURPOSES OF THIS
AGREEMENT, “SUBSTANTIAL ASSET SALE” MEANS ANY VOLUNTARY OR INVOLUNTARY SALE OR

14


--------------------------------------------------------------------------------



SERIES OF SALES OF THE COMPANY’S ASSETS (INCLUDING CASUALTY LOSSES OR
CONDEMNATIONS)  WHICH GENERATE(S) (I)  GROSS PROCEEDS OF $100,000 OR MORE IN THE
CASE OF A SINGLE-ASSET SALE, OR (II) AGGREGATE GROSS PROCEEDS OF $100,000 OR
MORE OVER ANY 12-MONTH PERIOD IN THE CASE OF A SERIES OF ASSET SALES.


SECTION 5.11.           ACQUISITIONS.  THE COMPANY WILL NOT, NOR WILL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ACQUIRE ALL OR ANY
SUBSTANTIAL PART OF THE ASSETS OR BUSINESS OF ANY OTHER ENTITY OR DIVISION
THEREOF.


SECTION 5.12.           PREPAYMENT OF INDEBTEDNESS.  THE COMPANY WILL NOT, NOR
WILL IT PERMIT ANY OF ITS SUBSIDIARIES, TO PREPAY ANY INDEBTEDNESS FOR BORROWED
MONEY; PROVIDED, HOWEVER, THAT THIS SECTION 5.12 WILL NOT (I) PROHIBIT THE
COMPANY FROM REDEEMING THE NOTE PURSUANT TO THE TERMS OF THIS AGREEMENT OR (II)
PROHIBIT THE COMPANY FROM REDEEMING EITHER THE SENIOR NOTE (AS SUCH TERM IS
DEFINED IN THAT CERTAIN NOTE PURCHASE AGREEMENT, DATED AS OF MARCH 8, 2006, BY
AND AMONG THE COMPANY, SACC PARTNERS, L.P., LLOYD I. MILLER, III AND THE
PURCHASER (AS AMENDED OR MODIFIED FROM TIME TO TIME) (THE “MARCH 2006 NPA”) OR
THE JUNIOR NOTES (AS DEFINED IN THE MARCH 2006 NPA) PURSUANT TO THE TERMS OF THE
MARCH 2006 NPA.


SECTION 5.13.           ISSUANCE OF SHARES.  THE COMPANY WILL NOT, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO ISSUE, ASSIGN, SELL OR TRANSFER ANY SHARES OF
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY OR SUCH SUBSIDIARY;
PROVIDED, HOWEVER, THAT THE FOREGOING WILL NOT OPERATE TO PREVENT (A) LIENS ON
THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUBSIDIARIES OF THE COMPANY
PURSUANT TO (I) THE SECURITY AND PLEDGE AGREEMENT DATED MARCH 8, 2006, BY AND
AMONG THE COMPANY, DSI, SACC PARTNERS, L.P. AND LLOYD MILLER, III, AS AMENDED
FROM TIME TO TIME (THE “MARCH SENIOR SECURITY AGREEMENT”), (II) THE SECURITY AND
PLEDGE AGREEMENT DATED MARCH 8, 2006, BY AND AMONG THE COMPANY, DSI, AND THE
PURCHASER, AS AMENDED FROM TIME TO TIME (THE “MARCH JUNIOR SECURITY AGREEMENT”),
OR (III) THE SECURITY AND PLEDGE AGREEMENT (AS DEFINED IN ARTICLE IV(A));
(B) THE ISSUANCE OF COMMON STOCK UPON CONVERSION OF THE NOTE; (C) THE ISSUANCE
OF OPTIONS OR RIGHTS TO PURCHASE COMMON STOCK UNDER THE COMPANY’S EQUITY
INCENTIVE PLANS, AS AMENDED, IN EFFECT AS OF THE DATE HEREOF, OR THE ISSUANCE OF
SHARES OF COMMON STOCK UPON THE EXERCISE THEREOF; OR (D) THE ISSUANCE OF SHARES
OF COMMON STOCK UPON THE EXERCISE OR CONVERSION OF SECURITIES EXERCISABLE OR
CONVERTIBLE INTO SHARES OF THE COMPANY’S COMMON STOCK THAT ARE OUTSTANDING AS OF
THE DATE HEREOF OR OTHERWISE PERMITTED TO BE ISSUED UNDER THIS SECTION 5.13.


SECTION 5.14.           EXECUTIVE AND OFFICER COMPENSATION.  THE COMPANY WILL
NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, GRANT ANY INCREASE IN THE
COMPENSATION OF OFFICERS OR EXECUTIVE EMPLOYEES (EXCLUDING ANY SUCH INCREASE
REQUIRED UNDER A CURRENTLY EFFECTIVE EMPLOYMENT AGREEMENT BY AND BETWEEN SUCH
OFFICER OR EXECUTIVE EMPLOYEE AND THE COMPANY).


SECTION 5.15.           CHANGE IN THE NATURE OF BUSINESS.  THE COMPANY WILL NOT,
NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN THE GENERAL NATURE OF THE BUSINESS ENGAGED IN BY IT AS OF
THE CLOSING DATE OR DISCONTINUE ITS ENGAGEMENT IN ANY BUSINESS OR ACTIVITY
ENGAGED IN BY IT AS OF THE CLOSING DATE.


SECTION 5.16.           COMPLIANCE WITH SECURITY AND PLEDGE AGREEMENT.  THE
COMPANY AND DSI WILL COMPLY AT ALL TIMES WITH ALL OF THE TERMS AND CONDITIONS OF
THE SECURITY AND PLEDGE AGREEMENT.


SECTION 5.17.           DEPOSIT ACCOUNT.  WITHIN (I) TEN (10) BUSINESS DAYS
AFTER THE CLOSING DATE, THE COMPANY SHALL TAKE ALL NECESSARY ACTIONS TO EXECUTE,
DELIVER AND ESTABLISH A CONTROL AGREEMENT BY AND FOR THE BENEFIT OF THE
PURCHASER IN RESPECT OF THAT CERTAIN DEPOSIT ACCOUNT HELD BY THE COMPANY AT
LASALLE BANK MIDWEST N.A.(ACCOUNT NO. 6856286387 AND ABA NO. 07200805) AND SUCH
CONTROL AGREEMENT SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
PURCHASER AND ACCOMPANIED BY AN OPINION OF COUNSEL TO THE COMPANY ADDRESSED TO
THE PURCHASER REGARDING THE CREATION AND PERFECTION OF THE

15


--------------------------------------------------------------------------------



PURCHASER’S RESPECTIVE SECURITY INTERESTS IN SUCH DEPOSIT ACCOUNT AND SUCH OTHER
MATTERS AS THE PURCHASER MAY REASONABLY REQUEST.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE PARTIES ACKNOWLEDGE AND AGREE THAT THAT CERTAIN
AGREEMENT RE:  PLEDGED ACCOUNTS, EFFECTIVE AS OF MARCH 8, 2006, BY AND AMONG,
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, THE COMPANY, AND SACC PARTNERS, L.P.,
A DELAWARE LIMITED PARTNERSHIP, LLOYD I. MILLER III AND TRUST A-4 - LLOYD I.
MILLER, SHALL BE DEEMED TO HAVE SATISFIED THE COMPANY’S OBLIGATIONS SET FORTH IN
THIS SECTION 5.17; PROVIDED, HOWEVER, THAT ONCE ALL OF THE OUTSTANDING PRINCIPAL
AMOUNT OF DEBT OWED BY THE COMPANY UNDER THE MARCH 2006 NPA IS PAID OFF IN FULL,
THE COMPANY SHALL PROMPTLY THEREAFTER TAKE ALL NECESSARY ACTIONS TO EXECUTE,
DELIVER AND ESTABLISH A DEPOSIT CONTROL AGREEMENT BY AND FOR THE BENEFIT OF THE
PURCHASER IN RESPECT OF DEPOSIT ACCOUNTS HELD BY THE COMPANY AND/OR ITS
SUBSIDIARIES AS THE PURCHASER SHALL SO REQUEST.  IN CONNECTION WITH THE
FOREGOING PROVISO, THE COMPANY SHALL PROVIDE TO THE PURCHASER A LISTING OF ALL
DEPOSIT ACCOUNTS HELD BY THE COMPANY AND ITS SUBSIDIARIES PROMPTLY AFTER SUCH
TIME AS ALL DEBT UNDER THE MARCH 2006 NPA IS PAID OFF IN FULL.


ARTICLE VI


REGISTRATION


SECTION 6.01.           PIGGYBACK REGISTRATION.  IF, AT ANYTIME PRIOR TO THE
FIFTH ANNIVERSARY OF THIS AGREEMENT, THE COMPANY PROPOSES TO REGISTER (INCLUDING
FOR THIS PURPOSE A REGISTRATION EFFECTED BY THE COMPANY FOR STOCKHOLDERS OTHER
THAN THE HOLDER) THE SALE OF ANY OF ITS SECURITIES UNDER THE SECURITIES ACT,
THEN THE COMPANY WILL PROMPTLY GIVE THE HOLDER WRITTEN NOTICE THEREOF AND WILL
USE ITS REASONABLE BEST EFFORTS TO INCLUDE IN SUCH REGISTRATION (A) ALL OR ANY
PART OF THE SHARES OF COMMON STOCK ISSUABLE BY THE COMPANY UPON THE EXERCISE OF
THE NOTE (THE “REGISTRABLE SECURITIES”).  THIS REQUIREMENT DOES NOT APPLY TO
COMPANY REGISTRATIONS ON FORM S-4 OR S-8 OR THEIR EQUIVALENTS RELATING TO EQUITY
SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH AN ACQUISITION OF ANY ENTITY
OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR
OTHER EMPLOYEE BENEFIT PLANS.  THE HOLDER MUST GIVE ITS REQUEST FOR REGISTRATION
UNDER THIS PARAGRAPH TO THE COMPANY IN WRITING WITHIN 10 DAYS AFTER RECEIPT FROM
THE COMPANY OF NOTICE OF SUCH PENDING REGISTRATION.  IF THE REGISTRATION FOR
WHICH THE COMPANY GIVES NOTICE IS A PUBLIC OFFERING INVOLVING AN UNDERWRITING,
THE COMPANY WILL SO ADVISE THE HOLDER AS PART OF THE ABOVE-DESCRIBED WRITTEN
NOTICE.  IN THAT EVENT, IF THE MANAGING UNDERWRITER(S) OF THE PUBLIC OFFERING
IMPOSE A LIMITATION ON THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE INCLUDED
IN THE REGISTRATION STATEMENT BECAUSE, IN SUCH UNDERWRITER(S)’ JUDGMENT, SUCH
LIMITATION WOULD BE NECESSARY TO EFFECT AN ORDERLY PUBLIC DISTRIBUTION, THEN THE
COMPANY WILL BE OBLIGATED TO INCLUDE ONLY SUCH LIMITED PORTION, IF ANY, OF THE
REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE HOLDER HAS REQUESTED INCLUSION
HEREUNDER.  ANY EXCLUSION OF REGISTRABLE SHARES WILL BE MADE PRO RATA AMONG ALL
HOLDERS OF THE COMPANY’S SECURITIES SEEKING TO INCLUDE SHARES OF COMMON STOCK IN
PROPORTION TO THE NUMBER OF SHARES OF COMMON STOCK SOUGHT TO BE INCLUDED BY
THOSE HOLDERS.  HOWEVER, THE COMPANY WILL NOT EXCLUDE ANY REGISTRABLE SECURITIES
UNLESS THE COMPANY HAS FIRST EXCLUDED ALL OUTSTANDING SECURITIES THE HOLDERS OF
WHICH ARE NOT ENTITLED BY RIGHT TO INCLUSION OF SUCH SECURITIES IN SUCH
REGISTRATION STATEMENT OR ARE NOT ENTITLED PRO RATA INCLUSION WITH THE
REGISTRABLE SECURITIES.


SECTION 6.02.           MANDATORY REGISTRATION.  IF, AT ANYTIME ON OR AFTER THE
ONE YEAR ANNIVERSARY OF THIS AGREEMENT, THE RESALE OF ANY REGISTRABLE SECURITIES
HAVE NOT BEEN REGISTERED BY THE COMPANY PURSUANT TO SECTION 6.01 HEREOF, THE
PURCHASER MAY DELIVER NOTICE TO THE COMPANY TO REQUIRE THAT THE COMPANY REGISTER
ALL REGISTRABLE SECURITIES ON A REGISTRATION STATEMENT ON FORM S-1, OR OTHER
FORM THEN AVAILABLE TO THE COMPANY UNDER APPLICABLE SEC RULES AND REGULATIONS
(THE “REGISTRATION STATEMENT”), COVERING THE RESALE OF ALL OF THE REGISTRABLE
SECURITIES.  THE DATE ON WHICH THE COMPANY RECEIVES SUCH NOTICE IS REFERRED TO
HEREIN AS THE “DEMAND DATE.”  THE COMPANY SHALL USE COMMERCIALLY REASONABLE BEST
EFFORTS (I) TO CAUSE SUCH REGISTRATION STATEMENT TO BE FILED UNDER THE
SECURITIES ACT AS PROMPTLY AS PRACTICABLE AFTER RECEIPT OF NOTICE OF SUCH
DEMAND, BUT IN ANY EVENT NOT MORE THAN 30 DAYS FOLLOWING THE DEMAND DATE AND
(II) TO CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER

16


--------------------------------------------------------------------------------



THE SECURITIES ACT AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT NO LATER THAN 90
DAYS FOLLOWING THE DEMAND DATE (THE “DEMAND EFFECTIVE DATE”).  HOWEVER, SO LONG
AS THE COMPANY HAS FILED THE REGISTRATION STATEMENT WITHIN 30 DAYS AFTER THE
DEMAND DATE, (A) IF THE SEC TAKES THE POSITION THAT REGISTRATION OF THE RESALE
OF THE REGISTRABLE SECURITIES BY THE HOLDER IS NOT AVAILABLE UNDER APPLICABLE
LAWS, RULES AND REGULATIONS AND THAT THE COMPANY MUST REGISTER THE OFFERING OF
THE REGISTRABLE SECURITIES AS A PRIMARY OFFERING BY THE COMPANY, OR (B) IF THE
REGISTRATION STATEMENT RECEIVES SEC REVIEW, THEN THE DEMAND EFFECTIVE DATE WILL
BE THE 120TH DAY AFTER THE DEMAND DATE.  IN THE CASE THE SEC TAKES THE POSITION
THAT RESALE REGISTRATION IS NOT AVAILABLE, THE COMPANY WILL, WITHIN 40 BUSINESS
DAYS AFTER THE DATE THE COMPANY RECEIVES SUCH SEC RESPONSE, FILE A REGISTRATION
STATEMENT AS A PRIMARY OFFERING.  THE COMPANY’S BEST EFFORTS WILL INCLUDE,
WITHOUT LIMITATION, PROMPTLY RESPONDING TO ALL COMMENTS RECEIVED FROM THE STAFF
OF THE SEC.  IF THE COMPANY RECEIVES NOTIFICATION FROM THE SEC THAT THE
REGISTRATION STATEMENT WILL RECEIVE NO ACTION OR REVIEW FROM THE SEC, THEN THE
COMPANY WILL CAUSE THE REGISTRATION STATEMENT TO BECOME EFFECTIVE WITHIN FIVE
BUSINESS DAYS AFTER SUCH SEC NOTIFICATION, IF PERMITTED BY THE SEC AND
APPLICABLE RULES AND REGULATIONS.  ONCE THE REGISTRATION STATEMENT IS DECLARED
EFFECTIVE BY THE SEC, THE COMPANY WILL CAUSE THE REGISTRATION STATEMENT TO
REMAIN EFFECTIVE THROUGHOUT THE REGISTRATION PERIOD, EXCEPT AS PERMITTED UNDER
THIS SECTION.  “REGISTRATION PERIOD” MEANS THE PERIOD BETWEEN THE DEMAND DATE
AND THE EARLIER OF THE DATE ON (I) WHICH (X) ALL OF THE REGISTRABLE SECURITIES
HAVE BEEN SOLD BY THE HOLDER PURSUANT TO A REGISTRATION STATEMENT AND (Y) ARE
FREELY TRADABLE UNDER THE SECURITIES ACT, OR (II) ALL THE REGISTRABLE SECURITIES
MAY BE IMMEDIATELY SOLD BY THE HOLDER WITHOUT REGISTRATION AND WITHOUT
RESTRICTION AS TO THE NUMBER OF REGISTRABLE SECURITIES TO BE SOLD, PURSUANT TO
RULE 144 OR OTHERWISE.  ON THE DATE OF EACH MONTHLY ANNIVERSARY OF THE DATE ON
WHICH ANY BREACH OF THIS SECTION 6.02 FIRST OCCURS (INCLUDING FAILURE TO FILE A
REGISTRATION STATEMENT OR TO CAUSE A REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE WITHIN THE TIME PERIODS SET FORTH HEREIN) UNTIL THE APPLICABLE DEFAULT
IS CURED (EACH, A “PAYMENT DATE”), THE COMPANY SHALL ISSUE TO THE HOLDER AS
DAMAGES ADDITIONAL SHARES OF THE COMPANY’S COMMON STOCK EQUAL TO 2.0% OF THE
AGGREGATE AMOUNT OF THE REGISTRABLE SECURITIES, AND ALL SUCH SHARES SHALL BECOME
REGISTRABLE SECURITIES; PROVIDED, HOWEVER, THAT THE TOTAL NUMBER OF SHARES OF
THE COMPANY’S COMMON STOCK PAYABLE PURSUANT TO THIS SECTION 6.02 TO THE HOLDER
SHALL NOT EXCEED THE NUMBER OF SHARES, LESS ONE SHARE, WHICH, IF ISSUED, WOULD
HAVE, AT THE TIME OF THE CLOSING DATE OR PAYMENT DATE, REQUIRED STOCKHOLDER
APPROVAL OF SUCH ISSUANCE PURSUANT TO SECTION 4350(I)(1)(D) OF THE NASDAQ
MARKETPLACE RULES, OR OTHER APPLICABLE RULES AND REGULATIONS OF ANOTHER EXCHANGE
IF THE COMPANY’S SECURITIES ARE LISTED FOR TRADING ON SUCH OTHER EXCHANGE, IF
THE COMPANY IS THEN SUBJECT TO ANY SUCH RULE.  IN THE EVENT THE NUMBER OF SHARES
OF THE COMPANY’S COMMON STOCK ISSUABLE UNDER THIS SECTION 6.02 IS RESTRICTED BY
THE LIMITATIONS OF THE PREVIOUS SENTENCE, THE COMPANY MAY WAIVE SUCH LIMITATION
OR, AT THE COMPANY’S ELECTION, THE BALANCE OF THE DAMAGES PAYABLE BY THE COMPANY
PURSUANT TO THIS SECTION 6.02 MAY BE PAID IN CASH (VALUING THE SHARES NOT SO
ISSUED AT THE AVERAGE OF THE CLOSING PRICES OF THE COMPANY’S COMMON STOCK OVER
THE TWENTY (20) TRADING DAYS IMMEDIATELY PRECEDING THE ONE-MONTH ANNIVERSARY OF
THE DEFAULT WHICH REQUIRES THE ISSUANCE OF SHARES) ON THE APPLICABLE PAYMENT
DATE IN ACCORDANCE WITH PAYMENT INSTRUCTIONS PROVIDED BY THE PURCHASER.


SECTION 6.03.           CONTINUED EFFECTIVENESS OF REGISTRATION STATEMENT. 
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.08, THE COMPANY WILL KEEP THE
REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES EFFECTIVE UNDER RULE
415 AT ALL TIMES DURING THE REGISTRATION PERIOD.  IN THE EVENT THAT THE NUMBER
OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO THIS
AGREEMENT IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES ISSUED, THE
COMPANY WILL, IF PERMITTED BY THE SEC, EITHER AMEND THE REGISTRATION STATEMENT
OR FILE A NEW REGISTRATION STATEMENT (ON THE SHORT FORM AVAILABLE THEREFOR, IF
APPLICABLE), OR BOTH, SO AS TO COVER ALL OF THE REGISTRABLE SECURITIES.  THE
COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO FILE SUCH AMENDMENT OR NEW
REGISTRATION STATEMENT AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN 30
BUSINESS DAYS AFTER THE NECESSITY THEREFOR ARISES (BASED UPON THE MARKET PRICE
OF THE COMMON STOCK AND OTHER RELEVANT FACTORS ON WHICH THE COMPANY REASONABLY
ELECTS TO RELY).  THE COMPANY WILL USE ITS BEST EFFORTS TO CAUSE SUCH AMENDMENT
OR NEW REGISTRATION STATEMENT TO BECOME

17


--------------------------------------------------------------------------------



EFFECTIVE AS SOON AS IS PRACTICABLE AFTER THE FILING THEREOF, BUT IN NO EVENT
LATER THAN 90 DAYS AFTER THE DATE ON WHICH THE COMPANY REASONABLY FIRST
DETERMINES THE NEED THEREFOR, IF PERMITTED BY THE SEC.


SECTION 6.04.           ACCURACY OF REGISTRATION STATEMENT.  ANY REGISTRATION
STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES
CONTAINED THEREIN) FILED BY THE COMPANY COVERING REGISTRABLE SECURITIES WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY
WILL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO ANY REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY TO
PERMIT SALES PURSUANT TO SUCH REGISTRATION STATEMENT AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND, DURING SUCH PERIOD, WILL COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES
OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT UNTIL THE TERMINATION OF
THE REGISTRATION PERIOD, OR IF EARLIER, UNTIL SUCH TIME AS ALL OF SUCH
REGISTRABLE SECURITIES HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH
REGISTRATION STATEMENT.


SECTION 6.05.           FURNISHING DOCUMENTATION.  THE COMPANY WILL FURNISH TO
THE HOLDER, OR TO ITS LEGAL COUNSEL, (A) PROMPTLY AFTER SUCH DOCUMENT IS FILED
WITH THE SEC, ONE COPY OF ANY REGISTRATION STATEMENT FILED PURSUANT TO THIS
AGREEMENT AND ANY AMENDMENTS THERETO, EACH PRELIMINARY PROSPECTUS AND FINAL
PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO; AND (B) A NUMBER OF COPIES
OF A PROSPECTUS, INCLUDING A PRELIMINARY PROSPECTUS, AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO, AND SUCH OTHER DOCUMENTS AS THE HOLDER MAY REASONABLY
REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES
OWNED BY THE HOLDER.  THE COMPANY WILL PROMPTLY NOTIFY BY FACSIMILE OR EMAIL THE
HOLDER OF THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT.


SECTION 6.06.           ADDITIONAL OBLIGATIONS.  THE COMPANY WILL USE ITS BEST
EFFORTS TO (A) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS THE HOLDER REASONABLY REQUESTS, (B) PREPARE AND FILE IN THOSE
JURISDICTIONS ANY AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND
SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THEIR EFFECTIVENESS DURING THE REGISTRATION PERIOD, (C) TAKE ANY OTHER
ACTIONS NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT
ALL TIMES DURING THE REGISTRATION PERIOD, AND (D) TAKE ANY OTHER ACTIONS
REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE
IN SUCH JURISDICTIONS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY IS NOT
REQUIRED, IN CONNECTION WITH SUCH OBLIGATIONS, TO (I) QUALIFY TO DO BUSINESS IN
ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR
THIS SECTION 6.06, (II) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, (III) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION, (IV) PROVIDE ANY UNDERTAKINGS THAT CAUSE MATERIAL EXPENSE OR
MATERIAL BURDEN TO THE COMPANY, OR (V) MAKE ANY CHANGE IN ITS CHARTER OR BYLAWS,
WHICH IN EACH CASE THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES TO BE
CONTRARY TO THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS.


SECTION 6.07.           UNDERWRITTEN OFFERINGS.  IF THE HOLDER SELECTS AN
UNDERWRITER OR UNDERWRITERS REASONABLY ACCEPTABLE TO THE COMPANY FOR AN
UNDERWRITTEN OFFERING, THE COMPANY WILL ENTER INTO AND PERFORM ITS OBLIGATIONS
UNDER AN UNDERWRITING AGREEMENT IN USUAL AND CUSTOMARY FORM INCLUDING, WITHOUT
LIMITATION, CUSTOMARY INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS, WITH THE
MANAGING UNDERWRITER OF SUCH OFFERING.


SECTION 6.08.           SUSPENSION OF REGISTRATION.


(A)                                  THE COMPANY WILL NOTIFY (BY TELEPHONE AND
ALSO BY FACSIMILE AND REPUTABLE OVERNIGHT COURIER) THE HOLDER OF THE HAPPENING
OF ANY EVENT OF WHICH THE COMPANY HAS KNOWLEDGE AS A

18


--------------------------------------------------------------------------------



RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT AS THEN IN
EFFECT INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE COMPANY WILL MAKE SUCH NOTIFICATION AS PROMPTLY AS PRACTICABLE
(BUT IN NO EVENT MORE THAN TWO BUSINESS DAYS) AFTER THE COMPANY BECOMES AWARE OF
THE EVENT, WILL PROMPTLY (BUT IN NO EVENT MORE THAN TEN BUSINESS DAYS) PREPARE
AND FILE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT
SUCH UNTRUE STATEMENT OR OMISSION, AND WILL DELIVER A NUMBER OF COPIES OF SUCH
SUPPLEMENT OR AMENDMENT TO THE HOLDER AS IT MAY REASONABLY REQUEST.


(B)                                  NOTWITHSTANDING THE OBLIGATIONS UNDER
SECTION 6.08(A), IF IN THE GOOD FAITH JUDGMENT OF THE COMPANY, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL, IT WOULD BE DETRIMENTAL TO THE COMPANY AND ITS
STOCKHOLDERS FOR RESALES OF REGISTRABLE SECURITIES TO BE MADE PURSUANT TO A
REGISTRATION STATEMENT DUE TO THE EXISTENCE OF A MATERIAL DEVELOPMENT OR
POTENTIAL MATERIAL DEVELOPMENT INVOLVING THE COMPANY WHICH THE COMPANY WOULD BE
OBLIGATED TO DISCLOSE IN SUCH REGISTRATION STATEMENT, BUT WHICH DISCLOSURE WOULD
BE PREMATURE OR OTHERWISE INADVISABLE AT SUCH TIME OR WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT UPON THE COMPANY AND ITS
STOCKHOLDERS, THE COMPANY WILL HAVE THE RIGHT TO SUSPEND THE USE OF SUCH
REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE THAN FORTY-FIVE (45) DAYS;
PROVIDED, HOWEVER, THAT THE COMPANY MAY SO DEFER OR SUSPEND THE USE OF A
REGISTRATION STATEMENT NO MORE THAN ONE TIME IN ANY TWELVE-MONTH PERIOD.


(C)                                  SUBJECT TO THE COMPANY’S RIGHTS UNDER THIS
ARTICLE VI, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO PREVENT THE
ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A
REGISTRATION STATEMENT AND, IF SUCH AN ORDER IS ISSUED, WILL USE ITS BEST
EFFORTS TO OBTAIN THE WITHDRAWAL OF SUCH ORDER AT THE EARLIEST POSSIBLE TIME AND
TO NOTIFY THE HOLDER OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF.


(D)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IF THE USE OF A REGISTRATION STATEMENT IS SUSPENDED
BY THE COMPANY, THE COMPANY WILL PROMPTLY (BUT IN NO EVENT MORE THAN TWO
BUSINESS DAYS) GIVE NOTICE OF THE SUSPENSION TO THE HOLDER, AND WILL PROMPTLY
(BUT IN NO EVENT MORE THAN TWO BUSINESS DAYS) NOTIFY THE HOLDER AS SOON AS THE
USE OF SUCH REGISTRATION STATEMENT MAY BE RESUMED.


SECTION 6.09.           TRANSFER AGENT; REGISTRAR.  THE COMPANY WILL PROVIDE A
TRANSFER AGENT AND REGISTRAR, WHICH MAY BE A SINGLE ENTITY, FOR THE REGISTRABLE
SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF A REGISTRATION STATEMENT.


SECTION 6.10.           SHARE CERTIFICATES.  THE COMPANY WILL COOPERATE WITH THE
HOLDER AND WITH THE MANAGING UNDERWRITER(S), IF ANY, TO FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGENDS)
REPRESENTING REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND WILL ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR
AMOUNTS AS THE CASE MAY BE, AND REGISTERED IN SUCH NAMES AS THE HOLDER OR THE
MANAGING UNDERWRITER(S), IF ANY, MAY REASONABLY REQUEST.


SECTION 6.11.           PLAN OF DISTRIBUTION.  AT THE REASONABLE REQUEST OF THE
HOLDER, THE COMPANY WILL PROMPTLY PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION
STATEMENT, AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, AS MAY BE NECESSARY IN ORDER TO CHANGE THE PLAN OF DISTRIBUTION SET
FORTH IN SUCH REGISTRATION STATEMENT.


SECTION 6.12.           SECURITIES LAWS COMPLIANCE.  THE COMPANY WILL COMPLY
WITH ALL APPLICABLE LAWS RELATED TO ANY REGISTRATION STATEMENT RELATING TO THE
OFFER AND SALE OF REGISTRABLE

19


--------------------------------------------------------------------------------



SECURITIES AND WITH ALL APPLICABLE RULES AND REGULATIONS OF GOVERNMENTAL
AUTHORITIES IN CONNECTION THEREWITH (INCLUDING, WITHOUT LIMITATION, THE
SECURITIES ACT, THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED BY
THE SEC).


SECTION 6.13.           FURTHER ASSURANCES.  THE COMPANY WILL TAKE ALL OTHER
REASONABLE ACTIONS AS THE HOLDER OR THE UNDERWRITERS, IF ANY, MAY REASONABLY
REQUEST TO EXPEDITE AND FACILITATE DISPOSITION BY THE HOLDER OF THE REGISTRABLE
SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT.


SECTION 6.14.           EXPENSES.  THE COMPANY WILL BEAR ALL REASONABLE
EXPENSES, OTHER THAN UNDERWRITING DISCOUNTS AND COMMISSIONS, AND TRANSFER TAXES,
IF ANY, INCURRED IN CONNECTION WITH REGISTRATIONS, FILINGS OR QUALIFICATIONS
PURSUANT TO ARTICLE VI OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL
REGISTRATION, LISTING AND QUALIFICATIONS FEES, PRINTERS AND ACCOUNTING FEES, THE
FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, AND THE REASONABLE FEES AND
DISBURSEMENTS OF THE HOLDER’S LEGAL COUNSEL.


SECTION 6.15.           INDEMNIFICATION.  IN THE EVENT THAT ANY REGISTRABLE
SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT UNDER THIS AGREEMENT:


(A)                                  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
WILL INDEMNIFY, DEFEND AND HOLD HARMLESS THE HOLDER, AND AGENTS, EMPLOYEES,
ATTORNEYS, ACCOUNTANTS, UNDERWRITERS (AS DEFINED IN THE SECURITIES ACT) FOR THE
HOLDER AND ANY DIRECTORS OR OFFICERS OF SUCH HOLDER OR SUCH UNDERWRITER AND ANY
PERSON WHO CONTROLS THE HOLDER OR SUCH UNDERWRITER WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (EACH, A “HOLDER INDEMNIFIED PERSON”) AGAINST
ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR LIABILITIES (COLLECTIVELY, AND TOGETHER
WITH ACTIONS, PROCEEDINGS OR INQUIRIES BY ANY REGULATORY OR SELF-REGULATORY
ORGANIZATION, WHETHER COMMENCED OR THREATENED IN RESPECT THEREOF, “CLAIMS”) TO
WHICH ANY OF THEM BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR
OTHERWISE, INSOFAR AS SUCH CLAIMS ARISE OUT OF OR ARE BASED UPON ANY OF THE
FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS IN A REGISTRATION STATEMENT FILED
PURSUANT TO THIS AGREEMENT, ANY POST-EFFECTIVE AMENDMENT THEREOF OR ANY
PROSPECTUS INCLUDED THEREIN:  (A) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THEREOF OR THE OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, (B) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN THE PROSPECTUS OR ANY PRELIMINARY
PROSPECTUS (AS IT MAY BE AMENDED OR SUPPLEMENTED) OR THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN
WERE MADE, NOT MISLEADING, OR (C) ANY VIOLATION OR ALLEGED VIOLATION BY THE
COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR ANY OTHER LAW, INCLUDING
WITHOUT LIMITATION ANY STATE SECURITIES LAW OR ANY RULE OR REGULATION THEREUNDER
(THE MATTERS IN THE FOREGOING CLAUSES (A) THROUGH (C) BEING, COLLECTIVELY,
“VIOLATIONS”).  SUBJECT TO THE RESTRICTIONS SET FORTH HEREIN WITH RESPECT TO THE
NUMBER OF LEGAL COUNSEL, THE COMPANY WILL REIMBURSE THE HOLDER AND EACH SUCH
ATTORNEY, ACCOUNTANT, UNDERWRITER OR CONTROLLING PERSON AND EACH SUCH OTHER
HOLDER INDEMNIFIED PERSON, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND ARE DUE
AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY CLAIM.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION CONTAINED IN THIS SECTION
6.15 (I) DOES NOT APPLY TO A CLAIM BY A HOLDER INDEMNIFIED PERSON ARISING OUT OF
OR BASED UPON A VIOLATION THAT OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER INDEMNIFIED
PERSON EXPRESSLY FOR USE IN EACH REGISTRATION STATEMENT OR ANY SUCH AMENDMENT
THEREOF OR SUPPLEMENT THERETO, IF SUCH PROSPECTUS OR SUPPLEMENT THERETO WAS
TIMELY MADE AVAILABLE BY THE COMPANY; AND (II) DOES NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS MADE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD. THIS
INDEMNITY OBLIGATION WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE HOLDER INDEMNIFIED PERSONS AND WILL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE HOLDER.

20


--------------------------------------------------------------------------------



(B)                                  IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH THE HOLDER IS PARTICIPATING, SUCH HOLDER WILL INDEMNIFY AND
HOLD HARMLESS, THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO
SIGNS ANY REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT, AND ANY OTHER
STOCKHOLDER SELLING SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR ANY OF
ITS DIRECTORS OR OFFICERS OR ANY PERSON WHO CONTROLS SUCH STOCKHOLDER WITHIN THE
MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH A “COMPANY INDEMNIFIED
PERSON”) AGAINST ANY CLAIM TO WHICH ANY OF THEM MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM ARISES OUT
OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE
EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR USE
IN SUCH REGISTRATION STATEMENT.  SUCH HOLDER WILL PROMPTLY REIMBURSE EACH
COMPANY INDEMNIFIED PERSON FOR ANY LEGAL OR OTHER EXPENSES (PROMPTLY AS SUCH
EXPENSES ARE INCURRED AND DUE AND PAYABLE) REASONABLY INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  HOWEVER, THE
INDEMNITY AGREEMENT CONTAINED IN THIS SECTION DOES NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDER, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD, AND THE
HOLDER WILL NOT BE LIABLE UNDER THIS AGREEMENT FOR THE AMOUNT OF ANY CLAIM THAT
EXCEEDS THE NET PROCEEDS ACTUALLY RECEIVED BY THE HOLDER AS A RESULT OF THE SALE
OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.  THIS
INDEMNITY WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF A COMPANY INDEMNIFIED PARTY AND WILL SURVIVE THE
TRANSFER OF THE REGISTRABLE SECURITIES BY THE HOLDER.


(C)                                  IF ANY PROCEEDING SHALL BE BROUGHT OR ANY
CLAIM ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY PROMPTLY SHALL NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF;
PROVIDED, HOWEVER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE
SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES
PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.


(D)                                  AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT
TO EMPLOY SEPARATE COUNSEL IN ANY SUCH PROCEEDING AND TO PARTICIPATE IN THE
DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE
EXPENSE OF SUCH INDEMNIFIED PARTY OR INDEMNIFIED PARTIES UNLESS: (I) THE
INDEMNIFYING PARTY HAS AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES; (II) THE
INDEMNIFYING PARTY SHALL HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH
PROCEEDING AND TO EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PARTY IN ANY SUCH PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY
COUNSEL THAT A CONFLICT OF INTEREST IS LIKELY TO EXIST IF THE SAME COUNSEL WERE
TO REPRESENT SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN WHICH CASE,
IF SUCH INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT IT
ELECTS TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF AND
SUCH COUNSEL SHALL BE AT THE REASONABLE EXPENSE OF THE INDEMNIFYING PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE
FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE COUNSEL).  THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH PROCEEDING EFFECTED
WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT OF
WHICH ANY INDEMNIFIED PARTY IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.

21


--------------------------------------------------------------------------------



(E)                                  SUBJECT TO THE FOREGOING, ALL REASONABLE
FEES AND EXPENSES OF THE INDEMNIFIED PARTY (INCLUDING FEES AND EXPENSES TO THE
EXTENT INCURRED IN CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND SUCH
PROCEEDING IN A MANNER NOT INCONSISTENT WITH THIS SECTION) SHALL BE PAID TO THE
INDEMNIFIED PARTY, AS INCURRED, WITHIN TEN (10) BUSINESS DAYS OF WRITTEN NOTICE
THEREOF TO THE INDEMNIFYING PARTY, WHICH NOTICE SHALL BE DELIVERED NO MORE
FREQUENTLY THAN ON A MONTHLY BASIS (REGARDLESS OF WHETHER IT IS ULTIMATELY
DETERMINED THAT AN INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER; PROVIDED, THAT THE INDEMNIFYING PARTY MAY REQUIRE SUCH INDEMNIFIED
PARTY TO UNDERTAKE TO REIMBURSE ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS
FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO
INDEMNIFICATION HEREUNDER).

SECTION 6.16.                                    Transfer.  The rights of the
Holder hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by the Holder to
transferees or assignees of all or any portion of the Registrable Securities,
but only if (a) the Holder agrees in writing with the transferee or assignee to
assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment, (b) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being transferred or assigned,
(c) after such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (d) at or before the time the Company
received the written notice contemplated by clause (b) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, (e) such transfer is made in accordance with
the applicable requirements of this Agreement, and (f) the transferee is an
“accredited investor” as that term is defined in Rule 501 of Regulation D.


ARTICLE VII


MISCELLANEOUS


SECTION 7.01.           EXPENSES.  EACH PARTY HERETO WILL PAY ITS OWN EXPENSES
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER OR NOT SUCH
TRANSACTIONS WILL BE CONSUMMATED; PROVIDED, HOWEVER, THAT THE COMPANY WILL PAY
THE REASONABLE FEES AND DISBURSEMENTS OF THE PURCHASER’S SPECIAL COUNSEL,
ANDREWS KURTH LLP, IN CONNECTION WITH SUCH TRANSACTIONS, UPON DELIVERY OF A
REASONABLY ITEMIZED INVOICE SETTING FORTH THE SERVICES PERFORMED BY SUCH SPECIAL
COUNSEL IN CONNECTION WITH SUCH TRANSACTIONS.  THE PURCHASER MAY DEDUCT SUCH
FEES FROM THE AMOUNT TO BE DELIVERED FOR THE PURCHASE OF THE NOTE PURSUANT TO
SECTION 1.01.  THE COMPANY SHALL ALSO PROMPTLY PAY UPON DEMAND THE FEES AND
DISBURSEMENTS OF THE PURCHASER’S COUNSEL INCURRED IN CONNECTION WITH ANY
AMENDMENTS, MODIFICATIONS, SUPPLEMENTS OR WAIVERS IN CONNECTION WITH THIS
AGREEMENT OR ANY ANCILLARY DOCUMENT RELATED THERETO UPON DELIVERY OF A
REASONABLY ITEMIZED INVOICE SETTING FORTH THE SERVICES PERFORMED BY SUCH SPECIAL
COUNSEL IN CONNECTION WITH SUCH TRANSACTIONS.


SECTION 7.02.           SURVIVAL OF AGREEMENTS.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT, THE SECURITY AND PLEDGE
AGREEMENT OR ANY CERTIFICATE OR INSTRUMENT DELIVERED TO THE PURCHASER PURSUANT
TO OR IN CONNECTION WITH THIS AGREEMENT OR THE SECURITY AND PLEDGE AGREEMENT
WILL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE SECURITY AND
PLEDGE AGREEMENT, THE ISSUANCE, SALE AND DELIVERY OF THE NOTE, AND WITH RESPECT
TO THE NOTE, UNTIL THE REPAYMENT OF THE NOTE IN FULL.


SECTION 7.03.           BROKERAGE.  EACH PARTY HERETO WILL INDEMNIFY AND HOLD
HARMLESS THE OTHERS AGAINST AND IN RESPECT OF ANY CLAIM FOR BROKERAGE OR OTHER
COMMISSIONS RELATIVE TO THIS AGREEMENT OR TO

22


--------------------------------------------------------------------------------



THE TRANSACTIONS CONTEMPLATED HEREBY, BASED IN ANY WAY ON AGREEMENTS,
ARRANGEMENTS OR UNDERSTANDINGS MADE OR CLAIMED TO HAVE BEEN MADE BY SUCH PARTY
WITH ANY THIRD PARTY.


SECTION 7.04.           PARTIES IN INTEREST.  ALL REPRESENTATIONS, COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES
HERETO WILL BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO WHETHER SO EXPRESSED OR NOT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ALL REPRESENTATIONS, COVENANTS AND AGREEMENTS
BENEFITING THE PURCHASER WILL INURE TO THE BENEFIT OF ANY AND ALL SUBSEQUENT
HOLDERS FROM TIME TO TIME OF THE NOTE.


SECTION 7.05.           NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER WILL BE IN WRITING AND WILL BE DELIVERED IN PERSON,
MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR SENT BY
TELECOPIER OR RECOGNIZED OVERNIGHT COURIER SERVICE, ADDRESSED AS FOLLOWS:

if to the Company:

19700 Fairchild Road, Suite 230

 

Irvine, California 92612

 

fax: (949) 955-0086

 

Attention: Chief Financial Officer

 

 

with a copy to:

Christopher D. Ivey, Esq.

 

Stradling Yocca Carlson & Rauth

 

660 Newport Center Drive, Suite 1600

 

Newport Beach, CA 92660

 

fax: (949) 725-4100

 

 

If to the Purchaser, at the address of such Purchaser set forth in Schedule I,
and

 

 

with a copy to:

Paul N. Silverstein, Esq.

 

Andrews Kurth LLP

 

450 Lexington Avenue

 

New York, NY 10017

 

fax: (212) 850-2929

 


SECTION 7.06.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD FOR CONFLICTS OF LAWS OR CHOICE OF LAWS PRINCIPLES.


SECTION 7.07.           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE
SCHEDULES AND EXHIBITS HERETO, ALONG WITH THE NOTE AND THE SECURITY AND PLEDGE
AGREEMENT, CONSTITUTES THE SOLE AND ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF.  ALL SCHEDULES AND EXHIBITS HERETO ARE HEREBY
INCORPORATED HEREIN BY REFERENCE.  THERE ARE NO OTHER AGREEMENTS OF THE PARTIES
AND NO PARTY IS RELYING ON ANY REPRESENTATIONS OF THE OTHER NOT EXPRESSLY SET
FORTH HEREIN OR ANY ANCILLARY DOCUMENT RELATED HERETO OR THERETO.  ALL SCHEDULES
AND EXHIBITS HEREBY ARE HEREBY INCORPORATED HEREIN BY REFERENCE.


SECTION 7.08.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


SECTION 7.09.           AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED OR
MODIFIED, AND NO PROVISIONS HEREOF MAY BE WAIVED, WITHOUT THE WRITTEN CONSENT OF
THE COMPANY AND THE HOLDER OF THE NOTE.

23


--------------------------------------------------------------------------------



SECTION 7.10.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT WILL
BE DECLARED VOID OR UNENFORCEABLE BY ANY JUDICIAL OR ADMINISTRATIVE AUTHORITY,
THE VALIDITY OF ANY OTHER PROVISION AND OF THE ENTIRE AGREEMENT WILL NOT BE
AFFECTED THEREBY.


SECTION 7.11.           TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN
THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING ANY TERM OR PROVISION OF THIS AGREEMENT.


SECTION 7.12.           NO PUBLICITY.  EXCEPT AS EXPRESSLY PROVIDED BELOW, NO
PARTY WILL MAKE, ISSUE OR RELEASE ANY PUBLIC ANNOUNCEMENT, PRESS RELEASE,
STATEMENT OR ACKNOWLEDGMENT (COLLECTIVELY, “PUBLIC ANNOUNCEMENT”) OF THE
EXISTENCE OF, OR REVEAL PUBLICLY THE TERMS, CONDITIONS AND STATUS OF, THE
TRANSACTIONS CONTEMPLATED HEREBY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY AS TO THE CONTENT AND TIME OF RELEASE OF AND THE MEDIA IN WHICH SUCH
PUBLIC ANNOUNCEMENT IS TO BE MADE; PROVIDED, HOWEVER, THAT IN THE CASE OF A
PUBLIC ANNOUNCEMENT WHICH A PARTY IS REQUIRED BY LAW TO MAKE, ISSUE OR RELEASE,
THE MAKING, ISSUING OR RELEASING OF ANY SUCH PUBLIC ANNOUNCEMENT, BY A PARTY SO
REQUIRED TO DO SO WILL NOT CONSTITUTE A BREACH IF SUCH PARTY HAS GIVEN, TO THE
EXTENT REASONABLY POSSIBLE, NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR NOTICE TO
THE OTHER PARTY, AND HAS ATTEMPTED, TO THE EXTENT REASONABLY POSSIBLE, TO ALLOW
THE OTHER PARTY TO REVIEW AND APPROVE SUCH PUBLIC ANNOUNCEMENT; PROVIDED
FURTHER, HOWEVER, THAT UPON THE COMPANY’S MAKING OF A PUBLIC ANNOUNCEMENT
REGARDING THE EXISTENCE OF, OR THE TERMS, CONDITIONS AND STATUS OF, THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER PURSUANT TO THE FILING OF A FORM 8-K
OR OTHERWISE, SUBJECT TO THE CONSENT OF THE COMPANY, WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD, THE PURCHASER MAY ADVERTISE THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND MAKE APPROPRIATE ANNOUNCEMENTS
OF THE FINANCIAL ARRANGEMENTS ENTERED INTO AMONG THE PARTIES HERETO, INCLUDING,
WITHOUT LIMITATION, ANNOUNCEMENTS COMMONLY KNOWN AS TOMBSTONES, IN SUCH TRADE
PUBLICATIONS, BUSINESS JOURNALS, NEWSPAPERS OF GENERAL CIRCULATION AND TO SUCH
SELECTED PARTIES AS THE PURCHASER WILL DEEM REASONABLY APPROPRIATE.


SECTION 7.13.           USURY SAVINGS CLAUSE.  THE PARTIES INTEND TO COMPLY AT
ALL TIMES WITH APPLICABLE USURY LAWS.  IF AT ANY TIME SUCH LAWS WOULD RENDER
USURIOUS ANY AMOUNTS DUE UNDER THE NOTE UNDER APPLICABLE LAW, THEN IT IS THE
PARTIES’ EXPRESS INTENTION THAT THE COMPANY NOT BE REQUIRED TO PAY INTEREST ON
THE NOTE AT A RATE IN EXCESS OF THE MAXIMUM LAWFUL RATE, THAT THE PROVISIONS OF
THIS SECTION 7.13 WILL CONTROL OVER ALL OTHER PROVISIONS OF THE NOTE WHICH MAY
BE IN APPARENT CONFLICT HEREUNDER, THAT SUCH EXCESS AMOUNT WILL BE IMMEDIATELY
CREDITED TO THE PRINCIPAL BALANCE OF THE NOTE (OR, IF THE NOTE HAS BEEN FULLY
PAID, REFUNDED BY THE HOLDER TO THE COMPANY), AND THE PROVISIONS THEREOF WILL
IMMEDIATELY REFORMED AND THE AMOUNTS THEREAFTER DECREASED, SO AS TO COMPLY WITH
THE THEN APPLICABLE USURY LAW, BUT ALSO SO AS TO PERMIT THE RECOVERY OF THE
FULLEST AMOUNT OTHERWISE DUE UNDER THE NOTE.  THE COMPANY HEREBY REPRESENTS AND
WARRANTS THAT ITS ASSETS ARE SUFFICIENT TO MEET THE REQUIREMENTS FOR EXEMPTION
FROM THE USURY LAWS OF THE STATE OF CALIFORNIA AS PROVIDED BY SECTION 25118 OF
THE CALIFORNIA CORPORATIONS CODE OR ANY SUCCESSOR STATUTE.


SECTION 7.14.           FURTHER ASSURANCES.  THE COMPANY AGREES TO (I) EXECUTE
AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL SUCH OTHER AND FURTHER
AGREEMENTS, DOCUMENTS AND INSTRUMENTS AND (II) TAKE OR CAUSE TO BE TAKEN ALL
SUCH OTHER AND FURTHER ACTIONS AS THE PURCHASER MAY REASONABLY REQUEST TO
EFFECTUATE THE INTENT AND PURPOSES, AND CARRY OUT THE TERMS, OF THIS AGREEMENT.

[Signature page follows]

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Purchaser have executed this Junior
Secured Convertible Promissory Note Purchase Agreement as of the day and year
first above written.

DYNTEK, INC.

 

 

 

 

 

By:

/s/ Casper W. Zublin, Jr.

 

 

Name: Casper W. Zublin, Jr.

 

Title: Chief Executive Officer

 

PURCHASER:

TRUST A-4 - LLOYD I. MILLER

By:  PNC Bank, National Association,

Its:  Trustee

By:

/s/ Lloyd I. Miller, III

 

Name: Lloyd I. Miller, III

Title: Investment Advisor to Trustee

 

25


--------------------------------------------------------------------------------